EXHIBIT D
Trend Micro Security 2021 for Windows
Product Guide
Trend Micro™ Antivirus+ Security
Trend Micro™ Internet Security
Trend Micro™ Maximum Security


V1.0
Trend Micro Incorporated
225 E. John Carpenter Freeway, Suite 1500
Irving, Texas 75062 U.S.A.
Phone: +1 (817) 569-8900
Toll-free: (888) 762-8763
www.trendmicro.com
H
Trend Micro™ Security 2021 for Windows - Product Guide                                  v1.0




Trend Micro Incorporated reserves the right to make changes to this document and to the
product described herein without notice. Before implementing the product, please review the
readme file and the latest version of the applicable user documentation.
Trend Micro, the Trend Micro t-ball logo, Titanium, and Trend Micro Security are trademarks or
registered trademarks of Trend Micro Incorporated. All other product or company names may be
trademarks or registered trademarks of their owners.
Copyright © 2020 Trend Micro Inc., Consumer Technical Product Marketing. All rights reserved.


Trend Micro™ Security 2021 Product Guide for Windows provides help for analysts, reviewers,
potential customers, and users who are evaluating, reviewing, or using the 2021 (v17) version of
Trend Micro™ Antivirus+ Security, Trend Micro™ Internet Security, or Trend Micro™ Maximum
Security on the Windows platform. The products are understood to be the most recent editions
(2021, v17), even when “2021” or “v17” are not designated.
This product guide can be read in conjunction with its companion guides, which can be accessed
from the Home Support/Product Support dropdown menu, as well as from the individual links
below:
•   Trend Micro™ Antivirus for Mac® Product Guide
•   Trend Micro™ Mobile Security for Android Product Guide
•   Trend Micro™ Mobile Security for iOS Product Guide
•   Trend Micro™ Password Manager for Windows and Android Product Guide
•   Trend Micro™ Password Manager for Mac and iOS Product Guide


DOCUMENT PROFILE:
Product: Trend Micro™ Security 2021 for Windows
Document Title: Trend Micro™ Security 2021 for Windows – Product Guide
Document Filename: PG - TM Security 2021 for Windows - Product Guide v1.0
Document Release Date: October 21, 2020
Team: Consumer Technical Product Marketing




2
Trend Micro™ Security 2021 for Windows – Product Guide                                                                            v1.0




Table of Contents
Chapter 1: Introduction to Trend Micro™ Security ..................................................................... 6
  The Trend Micro™ Security Family ......................................................................................... 6
  Trend Micro Security Highlights ............................................................................................. 7
  Key Features of Trend Micro Security ................................................................................... 11
  System Requirements .......................................................................................................... 12
  Internet Connection, USB Installation .................................................................................. 14
  Target Audience ................................................................................................................... 14
  Global Availability ................................................................................................................ 14
  Contacting Trend Micro ........................................................................................................ 14
  Consumer Support Line ........................................................................................................ 14
  Free Phone, Email and Chat support..................................................................................... 15
  Premium Support Services ................................................................................................... 15
Chapter 2: Installing and Activating Trend Micro Security ........................................................ 16
  Install Trend Micro Security.................................................................................................. 16
  Explore More Features – Questionnaire and Wizard ............................................................ 29
  Protect Another Device ........................................................................................................ 32
  Set Up Folder Shield ............................................................................................................. 39
  Install Trend Micro Security for Microsoft Edge.................................................................... 41
     Web Threat Protection ..................................................................................................... 44
     Fraud Buster for Gmail and Outlook Webmail .................................................................. 45
     Ad Block ........................................................................................................................... 48
     Privacy Scanner ................................................................................................................ 49
     Pay Guard ......................................................................................................................... 50
     Password Manager ........................................................................................................... 52
     Enable/Disable Trend Micro Security for Edge .................................................................. 54
  Install Trend Micro Toolbar for Google Chrome, Mozilla Firefox, or Internet Explorer ......... 55
     Rate Links on Web Pages .................................................................................................. 60
     Rate Links on Mouseover ................................................................................................. 61
     Fraud Buster for Gmail and Outlook Webmail .................................................................. 63
     Check Your Online Privacy ................................................................................................ 66
     Open in Pay Guard............................................................................................................ 66
     Settings ............................................................................................................................ 68
     Help .................................................................................................................................. 69
     Enable/Disable Trend Micro Toolbar ................................................................................ 69
  Set Up Parental Controls ...................................................................................................... 70
Chapter 3: Trend Micro Security Overview ............................................................................... 71
  Quick Start: The Trend Micro Security Console ..................................................................... 71
  Quick Start: Conducting On-Demand Scans .......................................................................... 71
     Scan Your Computer’s Disk ............................................................................................... 72
     Quick Scan and Full Scan .................................................................................................. 73
     Custom Scan ..................................................................................................................... 74
     Intensive Scan .................................................................................................................. 75
  Quick Start: Viewing Security Reports .................................................................................. 76




                                                                                                                                             3
Trend Micro™ Security 2021 for Windows - Product Guide                                                                         v1.0




Chapter 4: Trend Micro Antivirus+ Security .............................................................................. 80
  Protection Overview ............................................................................................................ 80
  Device: Security Settings: Security & Tuneup Controls > Scan Preferences ........................... 82
  Device: Security Settings: Security & Tuneup Controls > Scheduled Scans ............................ 85
  Device: Security Settings: Internet & Email Controls > Web Threats ..................................... 86
  Device: Security Settings: Internet & Email Controls > Spam & Emailed Files ....................... 87
  Device: Security Settings: Internet & Email Controls: Network > Firewall Booster | Wi-Fi
  Protection ............................................................................................................................ 94
  Exception Lists: Programs/Folders........................................................................................ 95
  Exception Lists: Websites ..................................................................................................... 96
  Exception Lists: Wireless Connection.................................................................................... 97
  Other Settings: System Startup ............................................................................................ 98
  Other Settings: Network Settings ......................................................................................... 99
  Other Settings: Smart Protection Network ......................................................................... 100
  Other Settings: Password ................................................................................................... 101
  Other Settings: Background and Animation ....................................................................... 101
  Device: Mute Mode ............................................................................................................ 105
  Device: Protect Another Device .......................................................................................... 108
  Privacy: Social Networking Protection ................................................................................ 108
  Privacy: Pay Guard ............................................................................................................. 112
  Data: Folder Shield ............................................................................................................. 116
     How Folder Shield Works ............................................................................................... 121
  Family: Upgrade Now ......................................................................................................... 124
Chapter 5: Trend Micro Internet Security ............................................................................... 126
  Protection Overview .......................................................................................................... 126
  Device: Security Settings: Security & Tuneup Controls > Smart Scheduled Scan ................. 130
  Device: PC Health Checkup | Security Settings ................................................................... 132
     Perform a PC Health Checkup ......................................................................................... 132
     Configure PC Health Checkup ......................................................................................... 134
     Security Report: PC Health Checkup ............................................................................... 135
  Device: Protect Another Device .......................................................................................... 138
  Privacy: Privacy Scanner: Social Network Privacy & Web Browser Privacy ......................... 138
     Facebook Privacy Settings .............................................................................................. 140
     Facebook App Privacy Settings ....................................................................................... 143
     Twitter Privacy Settings .................................................................................................. 144
     LinkedIn Privacy Settings ................................................................................................ 146
     Web Browser Privacy Settings ........................................................................................ 149
  Privacy: Data Theft Prevention ........................................................................................... 151
  Data: Secure Erase.............................................................................................................. 154
  Data: Password Manager - Free Trial .................................................................................. 156
  Family: Parental Controls ................................................................................................... 165
  Security Report: Parental Controls ..................................................................................... 177
Chapter 6: Trend Micro Maximum Security ............................................................................ 180
  Protection Overview .......................................................................................................... 180
  Device: Protect Another Device .......................................................................................... 181
  Data: Password Manager - Full Version .............................................................................. 181
     Install Password Manager in Pay Guard ......................................................................... 189




4
Trend Micro™ Security 2021 for Windows – Product Guide                                                                        v1.0




     Using Password Manager ............................................................................................... 191
  Data: Vault ......................................................................................................................... 193
Chapter 7: Trend Micro Security: Explore More Features, Get Help, Identity, and Tools ........ 198
  Explore More Features ....................................................................................................... 198
  Help > Product Support ...................................................................................................... 199
  Help > Premium Services .................................................................................................... 200
  Help > Ransomware Help ................................................................................................... 201
  Help > Feedback ................................................................................................................. 202
  ID > Account ....................................................................................................................... 203
  ID > Subscription Information ............................................................................................ 204
  ID > About the Software ..................................................................................................... 205
  The Trend Micro Tools ........................................................................................................ 207
About Trend Micro ........................................................................................................ 212




                                                                                                                                         5
Trend Micro™ Security 2021 for Windows - Product Guide                                     v1.0




Chapter 1: Introduction to Trend Micro™ Security

    Trend Micro™ Security secures your connected world, providing protection against malware,
    ransomware, and online banking threats. Using advanced artificial intelligence, it also helps
    protect you from identity theft, coin-mining and file-less malware, viruses, online tech
    support and phishing scams, and other emerging threats.
    Trend Micro Security offers multi-device protection and includes robust Parent Controls to
    help keep your kids safe online, a Password Manager to protect and manage passwords, and
    a Privacy Scanner to secure your privacy on social media. Its enhanced Folder Shield feature
    keeps your valuable files safe from ransomware by allowing only authorized applications to
    have access to protected folders, whether stored locally or synced online. It also provides
    Pay Guard, a protected web browser, that adds an extra layer of protection when banking or
    shopping online. And its Advanced Artificial Intelligence capability, which can stop unknown
    threats in their tracks, works with other key, layered technologies to provide the best and
    deepest security in the industry.
                   With 30+ years of internet security leadership, Trend Micro keeps millions of
                    users safe from harm. As attested by AV-TEST, one of the world’s premium
                    security software testing labs, the product is one of the best on the market.
                    At the beginning of 2019, Trend Micro Internet Security Received a Best
                    Protection Award for the whole of 2018. See AV-TEST Awards 2018 Go To
                    Trend Micro.
                     And it consistently receives a Top Product Certification for its protection, as
                                    recently attested in the AV-TEST Product Review and
                                    Certification Report – May-Jun/2020.
                                   Indeed, working hard to protect its users from harm, Trend
                                   Micro’s Smart Protection technology blocks more than 250
                                   million threats every day.

The Trend Micro™ Security Family
    The family of Trend Micro™ Security products includes the following:
    •   Trend Micro™ Antivirus+ Security. Our entry-level product keeps you safe online while
        you work and play. Antivirus+ Security alerts you to dangerous ransomware threats in
        web searches and emails. Also, it gives you simple screens and clear, easy-to-understand
        security status reports. You can protect 1 Windows® PC.
    •   Trend Micro™ Internet Security. Our mid-range product provides advanced online
        protection for up to 3 Windows® PCs. It keeps you safe online while you socialize,
        browse, work, and play. It also helps safeguard your privacy on social networks. Internet
        Security alerts you to dangerous ransomware and other threats in web searches and
        emails. Parental controls are included to help keep children safe online.
    •   Trend Micro™ Maximum Security. Our high-end product provides comprehensive,
        multiple device protection so you can enjoy your digital life safely. It keeps you safe




6
Trend Micro™ Security 2021 for Windows – Product Guide                                     v1.0




        while you socialize, browse, work, and play online. It safeguards against viruses and
        ransomware, dangerous websites, and identity theft. It also helps you secure your
        privacy on social networks. You can use Maximum Security to keep kids safe online and
        protect your passwords. Additionally, you have the flexibility to protect 5 to 10 devices,
        depending on your subscription – for any combination of PC, Mac, or mobile.
    •   Trend Micro™ Antivirus for Mac®. Industry experts know that Macs are no longer
        immune to viruses and other Internet threats. As a Mac user, you need privacy
        protection when shopping, banking and socializing online. Antivirus for Mac® provides
        online privacy and protection so you can enjoy your digital life safely. It shields you from
        Internet threats, dangerous websites, and phishing that can lead to identity theft. It also
        helps you guard your privacy on Facebook, Twitter, and LinkedIn.

Trend Micro Security Highlights
    Trend Micro Security is equipped with special protection features and is bundled with
    companion products to address specific needs:
    New or Improved Features
    •   Operating System Compatibilities. The Trend Micro Security Family is compatible with
        Windows 10, Android, MacOS, and iOS. The Trend Micro Toolbar is also available for
        Windows 10 S Mode and for Chrome OS on Chromebooks.
    •   On-Boarding Help. Trend Micro Security helps users get onboard with important
        security options through new assistance tools such as Explore More Features, Protect
        Another Device with easy Mobile Security installation, and easier Trend Micro Toolbar
        and Pay Guard enablement.
    •   Improved Notifications. Improved notifications include Game Compatibility tests, a
        Download File Scan popup, and an enhanced Mute Mode Status notification.
    Highlights
    •   Fraud Buster. Scam webmail that contains no malicious URLs or attachments, but which
        is nonetheless dangerous, is undetected by traditional email security technology. Trend
        Micro's Fraud Buster for Gmail and Outlook Webmail is developed to deal with this type
        of scam. It utilizes AI to identify the topic and to understand the intention of the scam
        email and warns you against it upon discovery. You can then delete it with confidence.
    •   PC Health Checkup – Now with enhanced Potentially Incompatible Program (PIP)
        detection, Trend Micro Security provides additional performance optimization for your
        PC. Powered by Trend Micro’s Platinum technology, you can check for PIPs, security
        vulnerabilities, and clean up unneeded files to boost your performance.
    •   Pay Guard. Trend Micro Security’s protected web browser adds an extra layer of
        protection when you’re banking or shopping online with Edge, Chrome, Firefox, or
        Internet Explorer. You can now launch Pay Guard directly from Trend Micro Security for
        Edge or the Trend Micro Toolbar, so its powerful protection features are more easily
        applied to your default browser automatically, protecting all the data in your financial
        transactions, including credit card information and personal data.




                                                                                                     7
Trend Micro™ Security 2021 for Windows - Product Guide                                      v1.0




    •   Gamer-Friendly Mute Mode. Mute Mote lets you temporarily stop non-critical
        notifications while you’re gaming or doing an important task, so you’re not distracted.
        Game compatibility has been enhanced, as well as auto-enablement, and you can now
        set a specific time-limited for Mute Mode, which will automatically turn off when the
        time interval has expired.
    •   Coin-mining Malware Protection. Trend Micro Security can protect you against the
        latest coin-mining malware, which can hijack your computer’s resources to secretly
        mine cryptocurrencies.
    •   Fileless Malware Protection. Trend Micro Security provides improved protection against
        fileless malware infections from spam campaigns or malicious websites, which can alter
        the Windows Registry and execute in Windows PowerShell, delivering malicious
        payloads that execute within memory.
    •   Tech Support and Phishing Scams. Protects against automated online scams that alert
        you with phony warnings in emails or when browsing to fake infections, or prompt you
        to call fraudulent tech support hotlines for purposes of hijacking your computer, to steal
        your identity data or your money.
    •   Enhanced Folder Shield. Enhances Trend Micro Security’s ransomware protection by
        extending it to every user account on your computer. Protects your key documents from
        modification by malware or encryption by ransomware. You can customize which
        folders and files are protected and can include folders synced to Microsoft OneDrive,
        Google Drive, or Dropbox.
    •   Network Scan. You can now scan your network to detect unprotected devices, to alert
        you where you should install the unused seats in your multi-device license, to protect
        other members of your family.
    •   Artificial Intelligence. It’s all about making the unknown known. With its evolutionary,
        hybrid blend of the latest threat protection techniques and infused machine learning,
        Trend Micro’s artificial intelligence capability, active in Trend Micro Security, is always
        adapting to identify and defeat new ransomware and other unknown threats.
    •   Trend Micro Troubleshooting Tool. Our enhanced Troubleshooting Tool makes it quick
        and easy for Trend Micro Support Professionals to make repairs and fix problems.
    Privacy Protection and Social Networking Security
    •   Privacy Protection for Facebook, Twitter, and LinkedIn. Trend Micro Security features
        an easy-to-use Privacy Scanner for social media, which identifies privacy settings that
        may leave your personal information publicly available and vulnerable to identity theft.
        Facebook applications are also scanned and the user warned if the app is posting with
        too wide of an audience.
    •   Privacy Protection for Browsers. Privacy Protection is provided for leading PC browsers.
        A simple scan of Google Chrome, Internet Explorer, or Mozilla Firefox helps increase
        your privacy when browsing the web.
    •   Facebook Application Privacy Scanner. Scans Facebook applications used and warns if
        the app is posting to your wall with too wide of an audience (Public).




8
Trend Micro™ Security 2021 for Windows – Product Guide                                     v1.0




    •   Social Networking Security (SNS) Protection. Trend Micro Security provides protection
        from threats you may encounter from malicious links in Facebook, Twitter, MySpace,
        LinkedIn, Pinterest, Mixi, and Sina Weibo—the broadest and most effective SNS
        protection available on the market for consumers today.
    •   Clear Warning. Our SNS proactively warns you when a link is bad by highlighting it in
        red. When it’s a safe link, it’s highlighted in green. You can also mouse over a link to get
        real-time details about its safety from our Web Threat Protection servers.
    •   Warn a Friend. Trend Micro Security even allows you to easily and quickly inform your
        Facebook friends when it identifies a malicious link, so they can delete it from their
        Facebook page.
    Family Protection
    •   Parental Controls let you restrict your kids’ usage of the Internet and prevent them
        from visiting inappropriate websites, now including blogs/web communications and
        protection from illegal drugs. Enhanced functions include program restrictions, which
        can be set by schedule; safe search filtering, which helps prevent adult content from
        appearing in search results; and blocking of untested websites, to increase security
        when browsing.
    Data Theft Prevention
    •   Data Theft Prevention (DTP). DTP lets you stop specific data, such as email accounts or
        credit card numbers, from being shared in Outlook outward-bound email or online
        forms.
    •   Secure Erase lets you overwrite and delete data from your disk, so it can’t be recovered.
    •   Vault lets you encrypt data on your hard drive and remotely lock it up if your laptop is
        lost or stolen; when the device is found you can then unlock that data.
    •   Trend Micro™ Password Manager helps you securely store all your passwords and
        sensitive information, so you can access them when needed on PCs, Macs, and Android
        and iOS mobile phones and tablets. It’s automatically installed with Trend Micro
        Maximum Security, so you can get started easily, or you can purchase it separately.
    Other Highlights
    •   Smart Scheduled Scan – Trend Micro Security provides a Smart Scheduled Scan. Based
        on recent computer usage, the most suitable scan will start automatically at an
        appropriate time.
    •   Screen Reader – Screen Reader support is now available for visually-impaired users.
    •   Intensive Scan Switch – Automatically increases the protection level only when you
        need it – for intensive scans when your computer is infected.
    •   Search Results Rating – When you conduct a search on the internet the search results
        give you a list of URLs, proactively highlighted.




                                                                                                   9
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




     •   Manual URL/Link Scanner – As with SNS, when you hover your mouse over a link in
         search results, the manual link scanner rates the safety and reputation of any links on
         the web page.
     •   Mobile Security for Android and iOS – Trend Micro Maximum Security includes Trend
         Micro Mobile Security for Android and iOS, for protection of your mobile devices.
     •   Windows 10 compatibility – Trend Micro Security is fully compatible with Microsoft’s
         Windows 10 operating system, with backwards compatibility with Windows 8.1 and 7.
         See System Requirements for details.
     Clean User Interface
     •   Easy to Use. Trend Micro Security provides a clean interface design. Both easy-to-use
         and powerful, the Trend Micro Security Console provides all the tools you need at the
         touch of mouse or a tap of a finger to easily configure your solution to meet your
         security needs. Conduct scans and obtain reports that let you know just how Trend
         Micro Security is protecting you.




10
Trend Micro™ Security 2021 for Windows – Product Guide                                              v1.0




Key Features of Trend Micro Security
    Table 1. Trend Micro Security 2021 (v17) - Key Features
     TREND MICRO SECURITY 2021 –       Trend Micro     Trend Micro   Trend Micro   Trend Micro
     Key Features                      Antivirus for    Antivirus+     Internet     Maximum
                                           Mac           Security      Security      Security

                                                                                    5 / 10 users
                                          1 user         1 user        3 users
     Licensing                                                                      PC, Mac &
                                        Mac only         PC only      PC & Mac
                                                                                     Mobile

                                        $39.95/yr       $39.95/yr     $79.95/yr    5 - $89.95/yr
     Pricing
                                                                                   10 - $99.95/yr

     Virus and Spyware Protection           ✓              ✓             ✓               ✓

     Rootkit Detection and Removal                         ✓             ✓               ✓

     Web Threat Protection                  ✓              ✓             ✓               ✓

     Anti-Spam                              ✓              ✓             ✓               ✓

     Anti-Phishing                          ✓              ✓             ✓               ✓

     Ransomware Protection                  ✓              ✓             ✓               ✓

     AI / Machine Learning                  ✓              ✓             ✓               ✓

     Auto Intensive-level Protection
                                                           ✓             ✓               ✓
     Scan Switch

     Authenticate Wi-Fi Networks
                                                           ✓             ✓               ✓
     and Hotspots

     Windows Firewall Booster                              ✓             ✓               ✓

     Block Malicious Links in Email         ✓              ✓             ✓               ✓

     Search Results Ratings                 ✓              ✓             ✓               ✓
     Gamer-Friendly Mute Mode                              ✓             ✓               ✓

     Social Networking Protection           ✓              ✓             ✓               ✓

     Smart Schedule Scan                                                 ✓               ✓

     Privacy Scanner:
     Facebook, Twitter, LinkedIn;
     Facebook Applications
                                            ✓                            ✓               ✓
     Internet Explorer, Google
     Chrome, Mozilla Firefox,
     Microsoft Edge (WIN)

     Folder Shield                          ✓              ✓             ✓               ✓

     Fraud Buster                                          ✓             ✓               ✓

     Pay Guard                                             ✓             ✓               ✓

     Data Theft Prevention                                               ✓               ✓




                                                                                                           11
Trend Micro™ Security 2021 for Windows - Product Guide                                                  v1.0




     Table 2. Trend Micro Security 2021 – Key Features (Continued)
      TREND MICRO SECURITY 2020 –         Trend Micro     Trend Micro   Trend Micro       Trend Micro
      Key Features                        Antivirus for    Antivirus+     Internet         Maximum
                                              Mac           Security      Security          Security

      Secure Erase                                                              ✓              ✓

      PC Health Checkup                                                         ✓              ✓

      Vault with Remote File Lock                                                              ✓

      Password Manager with
                                                                                               ✓
      Integrated Installer / Activation

      Parental Controls                         ✓                               ✓              ✓

      Android                                                                                  ✓

      iOS                                                                                      ✓

      MacOS                                     ✓                                              ✓
     *Trend Micro Maximum Security provides seats for Windows, MacOS, Android, and iOS


System Requirements
     Table 3. Trend Micro Antivirus+, Internet, and Maximum Security 2021
      Operating System                    CPU                   Memory                Disk Space
      Windows® 10, (32 or 64-bit)         1 GHz                 2 GB (32-bit)         2.2 GB
                                                                2 GB (64-bit)         2.5 GB Recommended
      Windows® 8.1 (32 or 64-bit)         1 GHz                 1 GB (32-bit)
                                                                2 GB (64-bit)
      Windows® 7 Service Pack 1           800MHz (1GHz          1 GB (32-bit)
      (32 or 64-bit)                      recommended)
                                                                2 GB (64-bit)
      Other Requirements
      Web browser                         Google Chrome™ - 81/83
                                          Mozilla Firefox® - 75/76
                                          Microsoft® Internet Explorer® 11.0
                                          Microsoft Edge (Next) – 81/83
                                          Microsoft Edge (Original) – Up to 44
      Display                             Screen Resolution: 1024x768 or above




12
Trend Micro™ Security 2021 for Windows – Product Guide                                          v1.0




    Table 4. Trend Micro Antivirus for Mac 2021 (v11)
     Operating System               CPU                                Memory         Disk Space
     Mac OS® X version 10.15 or     Apple Macintosh computer           2 GB           1.5 GB
     later (Catalina)               with an Intel® Core™
                                    Processor
     Mac OS® X version 10.14 or
     higher (Mojave)
     Other Requirements
     Web Browser                    Apple® Safari® 12.0 or later
                                    Mozilla® Firefox® - the newest two versions
                                    Google Chrome™ - the newest two versions


    Table 5. Password Manager 5.0 (WIN, MAC) / 5.5 (Android, iOS)
     Operating System (Windows)                 CPU                    Memory             Disk Space
     Windows 10 (32bit and 64bit)               1 GHz or faster        2 GB or more       300+ MB
                                                processor
     Windows 8.0, 8.1 (32bit and 64bit)
     Windows 7 Service Pack 1 or above
     (32bit and 64bit)
     Web Browser                                Microsoft Internet Explorer 11.0
                                                Microsoft Edge (via Trend Micro Security for Edge) –
                                                the newest 2 versions
                                                Mozilla Firefox – the newest 2 versions
                                                Google Chrome – the newest 2 versions
     Operating System (Mac OS)                  CPU                    Memory             Disk Space
     Mac OS X 10.15 (Catalina)                  Intel Core 2 Duo       2 GB or more       300+ MB
                                                2.0 GHz or faster
     Mac OS X 10.14 (Mojave)
                                                processor
     Web Browser                                Safari 12.0 or later
                                                Mozilla Firefox – the newest 2 versions
                                                Google Chrome – the newest 2 versions

     Mobile Operating System                    Devices
     Android 5.0-10.0                           Android Smartphones App, Tablets App
     iOS 11.0-13.0                              iOS iPhones, iPads, iPods




                                                                                                       13
Trend Micro™ Security 2021 for Windows - Product Guide                                          v1.0




     Table 6. Trend Micro Mobile Security 12.0 for Android
      Requirements              Description
      Operating System          Android OS 4.1 or later


     Table 7. Mobile Security 9.0 for iOS
      Requirements              Description
      Operating System          iOS 11.0 or later. 64-bit device required for latest version.


Internet Connection, USB Installation
     Trend Micro Security needs an Internet connection for you to register online, download
     installs and updates, obtain virus information, send email to support, and browse the Trend
     Micro web site. While online, Trend Micro Security also takes advantage of the Smart
     Protection Network’s reputation systems in combination with Smart Scan to help obtain the
     reputation of files. See Section 6: Trend Micro Security and the Smart Protection Network for
     more details on the SPN and how users are still protected offline.
     Note: Tend Micro may be transferred to another computer and installed from a USB thumb
     drive without any issues.

Target Audience
     The target audiences for the Trend Micro Security products are mainstream consumers and
     home/small offices with 10 users or less who need effective protection against viruses,
     spyware, and other malware that doesn’t impact their system’s memory consumption and
     other resources.

Global Availability
     September 9, 2020

Contacting Trend Micro
     Trend Micro Incorporated
     225 E. John Carpenter Freeway, Suite 1500
     Irving, Texas 75062 U.S.A.
     Phone: +1 (817) 569-8900
     Toll-free: (888) 762-8763
     www.trendmicro.com

Consumer Support Line
     (800) 864-6027
     Monday - Friday, 5:00AM - 8:00PM Pacific




14
Trend Micro™ Security 2021 for Windows – Product Guide                                   v1.0




Free Phone, Email and Chat support
    Trend Micro offers free phone, email, and chat support. For more info, contact eSupport at:
    http://esupport.trendmicro.com/support/consumer/consumerhome.do?locale=en_US
    You can also contact the Trend Community at: http://community.trendmicro.com/

Premium Support Services
    Trend Micro provides users with Premium Support Services for a wide variety of technical
    issues including installation, virus and spyware removal, PC Tune-ups, etc. These services are
    offered as Ultimate or Premium bundles or as ad-hoc services. For more information, select
    Premium Services in the Trend Micro Security Console > ID drop-down menu, or go directly
    to Premium Support Services.




                                                                                                15
Trend Micro™ Security 2021 for Windows - Product Guide                                     v1.0




Chapter 2: Installing and Activating Trend Micro
Security

     Trend Micro™ Security has separate installs for each version of the product:
     •    Trend Micro™ Antivirus+ Security
     •    Trend Micro™ Internet Security
     •    Trend Micro™ Maximum Security
     •    Trend Micro™ Antivirus for Mac®
     (See our separate Product Guide for instructions to install and use Trend Micro™ Antivirus
     for Mac®.)
     In the following example we install Trend Micro Maximum Security on Microsoft Windows
     10, but each version of Trend Micro Security has a nearly identical installation and activation
     process for the various versions of Windows.

Install Trend Micro Security
     To install Trend Micro Security on Windows 10 using a Download:
     1.   Go to https://www.trendmicro.com/en_us/forHome.html to download Trend Micro
          Security. The main page For Home appears.




          Figure 1. Trend Micro - For Home




16
Trend Micro™ Security 2021 for Windows – Product Guide                                   v1.0




    Paid Version:




         Figure 2. Home Office Online Store
    1.   If you want to buy Trend Micro Security, click Buy > Home Office Online Store in the
         upper right-hand corner of the For Home webpage. The Home & Home Office Store
         appears.




         Figure 3. Buy Now
    2.   Select an edition that works for you and click Buy Now, then follow the directions to
         complete your purchase.




                                                                                                 17
Trend Micro™ Security 2021 for Windows - Product Guide                                     v1.0




     Trial Version:




          Figure 4. Free Tools (1)
     1.   If you want to install a Trial version, click the Free Tools menu item in the For Home
          webpage. The Free Tools page appears.




          Figure 5. Free Tools (2)
     2.   Scroll down to the edition of Trend Micro Security you wish to download and click the
          Download icon.




          Figure 6. Trial Download Button
     3.   A popup window appears asking “Why try when you can buy?”




18
Trend Micro™ Security 2021 for Windows – Product Guide                                 v1.0




         Figure 7. Continue to Free Trial
    4.   Click Continue to Free Trial. You’re taken to the eSupport webpage, where you can
         download the Trial.




         Figure 8. Install Trial Version
    5.   In this example, click the Download Installer button for Maximum Security. A Save As
         dialog window appears.




                                                                                                19
Trend Micro™ Security 2021 for Windows - Product Guide                                         v1.0




          Figure 9. Save As
     6.   Navigate to the Downloads folder where you’ll put the downloader and click Save. The
          Downloader execution file downloads and displays at the bottom of your browser (Edge
          sample below).


          Figure 10. Downloader Exe (Edge)
     7.   Click Open File. Trend Micro Security finishes the file download and a Windows User
          Account Control pop-up dialog appears, asking if you want to allow the app to make
          changes to your computer.




          Figure 11. User Account Control
     8.   Click Yes. The installation begins, extracts the installer files, and gives you a progress
          screen.




          Figure 12. Unpacking Files
     9.   Trend Micro Security will then do a System Check, to see if your computer meets the
          minimum system requirements and will conduct a quick malware scan.




20
Trend Micro™ Security 2021 for Windows – Product Guide                                           v1.0




        Figure 13. Checking the Computer
    10. When the process completes, a Serial Number screen appears, asking you to Choose
        Your Version.




        Figure 14. Choose Your Version > Paid
    11. If you’re installing a Paid version, enter the serial number provided by Trend Micro in
        your retail box or confirmation email, then click Next.




        Figure 15. Choose Your Version > Trial
    12. If you’re installing a Trial version, click the Trial version button, then click Next.
    13. In each case, the Privacy and Personal Data Collection Disclosure appears.




                                                                                                        21
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




         Figure 16. Privacy and Personal Data Collection Disclosure
     14. Read the Privacy and Personal Data Collection Disclosure to know what kind of
         feedback and detection data will be collected by Trend Micro, then click Next. The
         License Agreement appears.




         Figure 17. License Agreement
     15. Trend Micro Security chooses a default location for the installation. You can change this
         by clicking the Location link and browsing to another location. (Trend Micro
         recommends you use the default.)
     16. If you wish, click the Language link to stop the software from automatically adjusting to
         the language of your operating system, then pick the language you want the software to
         display.
     17. Note too that Password Manager is installed automatically with Trend Micro Maximum
         Security. Uncheck the checkbox if you don’t wish to also install Password Manager.
     18. Read the License Agreement using the scrollbar. If you agree with the License
         Agreement, click Agree and Install. (Click Print this page to print it out.)
     19. Trend Micro Security begins the installation. This takes a few minutes. A progress
         indicator indicates the stages and progress of the install.




22
Trend Micro™ Security 2021 for Windows – Product Guide                                     v1.0




         Figure 18. Progress Indicator


    Trial Version
    1.   When the installation is complete, if you’ve installed a Trial version, a screen appears
         saying Activate Your Protection.




         Figure 19. Activate Your Protection (Trial Version)
    2.   Please provide your email address to start protecting your computer (Optional) and click
         Finish. This completes your installation.


    Paid Version
    1.   If you’ve installed a Paid version, you have two options for the email address:
         •   Use an existing Trend Micro Account. Provide the email address for this account.
         •   Create a new Trend Micro Account. Provide a preferred email address
    Use an existing Trend Micro account:
    2.   If you have activated Trend Micro software before, simply enter the email address you
         used to create your account when you purchased the product and click Next. The Sign In
         screen appears.




                                                                                                    23
Trend Micro™ Security 2021 for Windows - Product Guide                                      v1.0




          Figure 20. Sign In
     3.   Enter the Password for your Trend Micro account and click Next. A screen appears for
          you to name the computer.




          Figure 21. Computer Name
     4.   To help track your subscription, use the name of your computer as it is automatically
          entered, or enter a “friendlier” name to best identify it and click Next.




          Figure 22. Protection Activated
     5.   Your Protection is Activated and the installation is complete. Click Finish to close the
          dialog.




24
Trend Micro™ Security 2021 for Windows – Product Guide                                    v1.0




    Create a new Trend Micro account:
    1.   If you have not activated Trend Micro software before, enter the preferred email
         address you’ll use for your purchase activation and click Next. A screen appears, asking
         you to Enter Account Information.




         Figure 23. Enter Account Information
    2.   Enter your account information. For the password, use only simple letters and numbers,
         but not less than 8 characters. For the computer name, use the name of your computer
         that’s automatically entered, or enter a new name to identify it.
    3.   Read the Trend Micro Privacy Statement. If you agree, check I have read and agree to
         the Trend Micro Privacy Statement.
    4.   You may retain or remove the check to Receive the latest news and offers from Trend
         Micro and click Next. A screen appears for you to Check What You Entered.




         Figure 24. Check What You Entered
    5.   If your entries are accurate, click Next. A dialog indicates Protection Activated. You may
         print this page.




                                                                                                 25
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




          Figure 25. Protection Activated
     6.   Click Finish.
     7.   In each purchased case, once your protection is activated, Trend Micro Security pops up
          a window, asking if you wish to receive monthly email reports.




          Figure 26. Receive Monthly Email Reports
     8.   Click Yes if you wish to receive monthly security reports. A window with your
          Subscription Information appears.




26
Trend Micro™ Security 2021 for Windows – Product Guide                                 v1.0




         Figure 27. Subscription Information
    9.   Click Close to close the Subscription Information window.
    10. A popup appears saying Your PC is Now Protected.




         Figure 28. Your PC is Now Protected
    11. Click OK to finish the installation, or Explore More Features to do so.
         •   If you choose the first option, you’ll be prompted to Protect Yourself from
             Ransomware by setting up Folder Shield and to Secure and Enhance Your Mobile
             Life by installing Trend Micro Mobile Security on your mobile devices.




             Figure 29. Protect from Ransomware - Enhance Your Mobile Life

         •   If you choose the second option, you’re given a questionnaire and wizard to help
             you get started using Trend Micro Security. See the sections following for more
             details.




                                                                                                27
Trend Micro™ Security 2021 for Windows - Product Guide                                   v1.0




     12. For now, close the Welcome window to complete the installation.




         Figure 30. Reminder Popups
     13. The Trend Micro Security Console appears, with a popup indicating that you can always
         explore more features by clicking this icon (the Lightbulb icon), which will display the
         features option window you’ve just seen. Another popup indicates how many more
         devices you can protect with your subscription (for example, three or four more devices
         out of your 5-seat subscription).
     14. Click OK to close the popups. The Trend Micro Security Console shows that you are
         Protected.




         Figure 31. Trend Micro Maximum Security - Protected
     15. Click the Close (X) icon to close the window. Trend Micro Security is now protecting your
         computer.




28
Trend Micro™ Security 2021 for Windows – Product Guide                                 v1.0




Explore More Features – Questionnaire and Wizard
    Trend Micro Security provides a questionnaire and wizard to help you get started with key
    features of the software.




         Figure 32. Explore More Features




         Figure 33. Trend Micro Security Console
    1.   After installation, if you choose the second option Explore More Features in the
         Welcome screen, or click the Lightbulb icon at any time in the Main Console, a screen
         appears prompting you to Find useful features by answering a few questions.




         Figure 34. Explore More Features
    2.   Click all the Yes or No buttons that apply to your use case.




                                                                                                 29
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




     3.   Use the drop-down menu to Select Browsers. A popup appears, letting you select the
          browsers you use.




          Figure 35. Select the Browsers You Use
     4.   Click the checkbox to select the browsers you use, then click Next. A screen appears,
          showing buttons to explore and activate some features that you might find useful.




          Figure 36. Features You Might Find Useful
     5.   In the screen shown, you have four options:
          •   Mobile Security. Click Protect Now to protect your Android or iOS devices. A screen
              appears with a QR Code you can scan to install Trend Micro Mobile Security on your
              Android or iOS device.




              Figure 37. Install Mobile Security

          •   Folder Shield. Click Set Up Now to select the Folders (and their enclosed Files) you
              wish to protect from ransomware attacks. A screen appears for you to Protect
              More Folders or Use Default Protection.




30
Trend Micro™ Security 2021 for Windows – Product Guide                                 v1.0




            Figure 38. Protect Your Folders from Ransomware

        •   Trend Micro Toolbar. Click Turn On Now to turn on the Trend Micro Toolbar in
            your chosen browsers. A screen appears for you to Install or Turn On the Toolbar.




            Figure 39. Install Trend Micro Toolbar

        •   Parental Controls. (For Internet Security and Maximum Security.) Click Set Up Now
            to set up Parental Controls to protect your children when they go online. A screen
            appears for you to Select a Password to protect your Parental Controls settings, so
            they can’t be changed without your password. You then complete the process for
            tailoring protection for the specific child, with age-appropriate settings. See the
            Family: Parental Controls section in this guide to learn more.




            Figure 40. Select a Password - Begin to Set Up Parental Controls




                                                                                              31
Trend Micro™ Security 2021 for Windows - Product Guide                                   v1.0




              Figure 41. Set Up Protection for Your Family


Protect Another Device
     Subscriptions to Trend Micro™ Antivirus+, Internet Security, and Maximum Security variously
     let you protect other PCs and Macs, as well as Android and iOS mobile devices.
     •    Trend Micro Antivirus+: 1 PC, though you may switch your protection to another PC
     •    Trend Micro Security Internet Security: up to 3 PCs and Macs
     •    Trend Micro Security Maximum Security: from 5 to 10 devices, including PC, Mac,
          Android and iOS Mobile devices




          Figure 42. Protect Another Device
     1.   To get started with your protection for another device, launch Trend Micro Security.
     2.   Click Protect Another device. The Protect Another Device screen appears. The range of
          options depends on the edition of Trend Micro Security you have purchased.
     Note:    A subscription to Trend Micro Antivirus+ allows you to protect only one device. To
              transfer this subscription to another device you need to log into your My Account
              page, download the installer on the second device, and install it. Once you
              register the application, you’ll be given the option to disable Trend Micro
              Antivirus+ on the first device so you can activate it on the second.




32
Trend Micro™ Security 2021 for Windows – Product Guide                              v1.0




         Figure 43. Antivirus+ > Protect Another Device




         Figure 44. Internet Security > Protect Another Device




         Figure 45. Maximum Security > Protect Another Device
    3.   With Trend Micro Internet or Maximum Security, you can click the link scan your
         network to find devices on your network. A popup appears asking “Do you want Trend




                                                                                           33
Trend Micro™ Security 2021 for Windows - Product Guide                                        v1.0




          Micro Internet/Maximum Security to scan your home network (LAN) to find connected
          devices?”




          Figure 46. Scan Prompt
     4.   Click Yes to scan your network. The scan begins.




          Figure 47. Scanning for Other Devices
     5.   When the scan is complete, a Scan Results screen appears.




          Figure 48. Devices Found > Install
     6.   If the Scan Results finds other devices to protect, it provides an Install button to install
          protection on that device.
     7.   Tap Install to install Trend Micro Security/Mobile Security on that device. A screen
          appears, with options for downloading and installing it.




34
Trend Micro™ Security 2021 for Windows – Product Guide                                  v1.0




         Figure 49. Protect a Windows PC
    8.   If it finds no devices, the screen says No Devices Found.




         Figure 50. No Devices Found > Add a Device to Protect
    9.   If you know that your family has other devices currently not on the network, you can
         still tap Add a Device to Protect. The Protect Another Device screen appears.




                                                                                                35
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




         Figure 51. Protect Another Device
     10. For Trend Micro Internet and Maximum Security, click an icon to Add a device. A popup
         appears, letting you choose the platform you would like to share protection with.




         Figure 52. Add a Device Popup
     11. Click the icon for your chosen platform. A screen appears, providing email, copy link,
         and download options for getting the software.




36
Trend Micro™ Security 2021 for Windows – Product Guide   v1.0




        Figure 53. Send Email




        Figure 54. Copy Link




        Figure 55. Download




                                                                37
Trend Micro™ Security 2021 for Windows - Product Guide                                  v1.0




         Figure 56. Protect a Mac




         Figure 57. Protect an Android Device
     12. For PC or Mac protection, pick how you want to get the application: Email, Link, or
         Download. If you download the installer to your active computer, you may use a USB
         thumb drive to physically take the file to the other computer.
     13. For Android or iOS protection, pick how you want to get the app: Email, Link, or QR
         Code, (for Google Play™, Trend Micro™, Amazon Appstore™, or Apple App Store™).
     14. To install, follow the instructions on the page, store, or email.




38
Trend Micro™ Security 2021 for Windows – Product Guide                                   v1.0




Set Up Folder Shield
    1.   Trend Micro strongly urges you to set up Folder Shield right after you’ve installed Trend
         Micro Security, to protect yourself from ransomware. The default setting is quick and
         easy to enable.




         Figure 58. Open the Main Console
    2.   Click Open the Main Console in the Trend Micro Security menu in the System Tray, or
         double-click the Trend Micro Security shortcut on the desktop. The Trend Micro
         Security Console appears, with the Welcome to Trend Micro Security screen in front of
         it.




         Figure 59. Protect Your Folders from Ransomware
    3.   By default, Folder Shield shows the Protected Folders it has selected for you. You may
         Use Default Protection, or click Protect More Folders.
    4.   In this example, we’ll click Protect More Folders. The Manage Folders window appears,
         letting you choose the folders you wish to protect.




                                                                                                  39
Trend Micro™ Security 2021 for Windows - Product Guide                                   v1.0




          Figure 60. Manage Folders
     5.   The default Protected Folders are shown in the window, along with protection for all
          connected USB drives by default. Click Manage Folders if you wish to add folders to
          protect. A window appears, allowing you to Choose Folders to Protect.




          Figure 61. Add Videos
     6.   In this example, we’ll scroll down and add Videos to the folders protected by Folder
          Shield by checking its checkbox and clicking OK. The Videos folder now appears in the
          Protected Folders list.




          Figure 62. Videos Added to Protected Folders
     7.   Click Ok. The Manage Folders window indicates Folder Shield Setup Complete.




40
Trend Micro™ Security 2021 for Windows – Product Guide                                v1.0




         Figure 63. Folder Shield Setup Complete
    8.   Click Done to close the window. Folder Shield is now activated and your protected
         folders are now shielded from malicious changes by any programs that are not in Trend
         Micro’s list of known good programs, such as ransomware.
    9.   At any time, you can return to the Manager Folders window to add more folders to
         protect. See the Data: Folder Shield section for more details.

Install Trend Micro Security for Microsoft Edge
    Microsoft Edge is now the default browser in Microsoft Windows 10. Once you’ve installed
    Trend Micro Security, you should install the Trend Micro Security for Microsoft Edge
    extension to improve your browsing protection. It provides Web Threat Protection, Fraud
    Buster, Ad Block, Privacy Scanner, and Pay Guard, and works in conjunction with Password
    Manager in the following configurations:
         •   Trend Micro Antivirus+ and Internet Security: Password Manager supports 5 pass
             cards.
         •   Maximum Security: Password Manager supports unlimited pass cards.
    Note:    Trend Micro Security for Microsoft Edge provides direct access to the Trend Micro
             Password Manager Web Management Console. For password capture and replay,
             however, you still need to separately install Password Manager when using Trend
             Micro Antivirus+ or Internet Security. When you install Trend Micro Maximum
             Security, Password Manager is automatically installed at the same time, unless
             you opt out.
    1.   When you launch Microsoft Edge, after a time you will be prompted to install Trend
         Micro Security for Microsoft Edge, to Safeguard Your Browser.




                                                                                              41
Trend Micro™ Security 2021 for Windows - Product Guide                                   v1.0




          Figure 64. Protect Microsoft Edge
     1.   Click Install in the popup. You may also obtain the extension by clicking Trend Micro
          Security for Microsoft Edge. Both will launch the Edge Add-ons Store and take you to
          directly to the Trend Micro Security page.




          Figure 65. Edge Add-ons - Trend Micro Security for Edge
     2.   Click Get to get the app. A popup appears to add the extension.




          Figure 66. Launch Trend Micro Security
     3.   Click Add Extension. The Trend Micro Security extension installs. A page appears to
          Start Your Protection.




42
Trend Micro™ Security 2021 for Windows – Product Guide                                  v1.0




         Figure 67. Start Your Protection
    4.   Click the Trend Micro Security icon in the main browser menu. The drop-down menu
         shows the features provided:
         •   Web Threat Protection. Protects you from Web threats when you search or browse
             the Web.
         •   Fraud Buster. Protects you against fraudulent emails when you’re signed into Gmail
             or Outlook webmail.
         •   Ad Block. Blocks ads from displaying on websites.
         •   Privacy Scanner. Check your privacy settings in Facebook, Twitter, and Linked In.
             Also enhances your privacy when using Internet Explorer, Google Chrome, and
             Firefox.
         •   Pay Guard. Protects you from malicious websites and scripts when buying or
             banking online.
         •   Password Manager. Provides access to the Password Manager Web Management
             Console. (Capture/replay of passwords requires a separate Password Manager
             install.)




                                                                                                 43
Trend Micro™ Security 2021 for Windows - Product Guide                                  v1.0




Web Threat Protection
   Web Threat Protection is the first protection feature provided in Trend Micro Security for
   Edge.
     To use Web Threat Protection:
     1.   While searching or browsing the web, Web Threat Protection will block you if you
          attempt to go to a dangerous page,




          Figure 68. Web Threat Protection Block




          Figure 69. Web Threat Protection
     2.   Click the Web Threat Protection panel in the drop-down menu to review the Trend
          Micro Security 30-day report of pages scanned and blocked.




44
Trend Micro™ Security 2021 for Windows – Product Guide                                      v1.0




         Figure 70. Trend Micro Security 30-day Report

Fraud Buster for Gmail and Outlook Webmail
   More and more scam emails these days may contain no obvious malicious URLs or
   attachments but can nonetheless be a threat, using social engineering to snare the
   unsuspecting user. However, such emails can’t be detected by traditional email security
   technology.
    Fraud Buster is designed to deal with this type of scam email, using artificial intelligence (AI)
    technology to identify the topic and to understand the intention of the scam. As part of TMS
    for Edge (and Trend Micro Toolbar), Fraud Buster protects Gmail and Outlook webmail in
    Microsoft Edge, Internet Explorer, Chrome, and Firefox. The example below uses TMS for
    Edge to show the setup.
    To enable Fraud Buster:
    1.   Fraud Buster requires first that you log into your Gmail or Outlook webmail account.




         Figure 71. Log Into Gmail or Outlook to Enable Fraud Buster
    2.   For example, log into your Gmail account.




                                                                                                   45
Trend Micro™ Security 2021 for Windows - Product Guide                                v1.0




          Figure 72. Gmail Button in Chrome
     3.   Then, on the Google home page, click Gmail to open your Gmail webmail. A popup
          appears for you to Protect Your Webmail.




          Figure 73. Protect Your Webmail
     4.   Click Protect Your Email Now. Another popup appears, describing how Fraud Buster
          protects your Gmail and Outlook.com against scams and phishing attacks by sending
          your email content to Trend Micro to scan.




          Figure 74. Protect Gmail and Outlook.com
     5.   If you agree to it, click Agree and Turn On.




46
Trend Micro™ Security 2021 for Windows – Product Guide                                 v1.0




         Figure 75. Gmail Protected by Fraud Buster | Active in TMS for Edge
    6.   Fraud Buster is now enabled and you can see it active in TMS for Edge.
    7.   Your Gmail (or Outlook.com) webmail will now be scanned for potential scams and
         you’ll be alerted with a warning popup when you open a scam email, telling you to not
         follow any instructions contained in the email.




         Figure 76. Scam Email Detected
    8.   You can click Report Dangerous to report the scam webmail or Looks Safe to bypass the
         warning (not recommended). In this example, click View Details in the popup warning
         to get more details about the scam.




                                                                                              47
Trend Micro™ Security 2021 for Windows - Product Guide                                   v1.0




          Figure 77. Scam Email Detected: Details
     9.   Follow Trend Micro’s instructions to better protect yourself from scams; or contact
          Trend Micro to get more support. When done, close the Details window and scam
          email, then delete the scam email from your inbox.

Ad Block
   Ad Block blocks ads from displaying in Microsoft Edge. With Ad Block active, if you go to a
   page with advertising, the ads will be blocked. In the screen shown below, 14 ads were
   blocked.
     To Stop/Resume Ad Block




          Figure 78. 14 Ads Blocked
     1.   Click Ad Block in the drop-down menu. The drop-down menu pages leftward to let you
          Stop or Resume Ad Block by clicking the Stop/Resume Add Block button. You can also
          use the slider to turn off the feature.




48
Trend Micro™ Security 2021 for Windows – Product Guide                                   v1.0




         Figure 79. Stop Ad Block | Turn Off Trend Micro Security Slider

Privacy Scanner
    Privacy Scanner lets you check your privacy settings in Facebook, Twitter, or Linked In. You
    can additionally enhance your privacy in Internet Explorer, Google Chrome, and Mozilla
    Firefox.
    To use Privacy Scanner:
    1.   Click Privacy Scanner in the drop-down menu to check your privacy setting in Facebook,
         Twitter, or Linked In.




         Figure 80. Privacy Scanner
    2.   The Privacy Scanner page opens, where you can sign into your account to check their
         privacy settings.




                                                                                                49
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




          Figure 81. Privacy Scanner
     3.   For more details on using Privacy Scanner, go to Privacy: Privacy Scanner: Social
          Network Privacy & Web Browser Privacy.

Pay Guard
   Pay Guard is a secure version of your default browser. Use Pay Guard for all your financial
   transactions.
     To use Pay Guard:




     1.   Click the Pay Guard panel. Pay Guard launches, a hardened version of your default
          browser.




50
Trend Micro™ Security 2021 for Windows – Product Guide                                v1.0




    2.   Enter the URL of a financial site; e.g., www.wellsfargo.com.




    3.   Sign into the financial site, knowing your transactions are secure.
    4.   Note that you can add Password Manager to Pay Guard, to assist you in securely signing
         into your financial accounts.
    5.   When you install Trend Micro Maximum Security, Password Manager is also installed.
         Then, when you first click Pay Guard in the Trend Micro Security for Edge extension,
         you’re prompted to install Password Manager in Pay Guard.




         Figure 82. Use Password Manager on Pay Guard
    6.   Click Add to install the Password Manager extension.




                                                                                             51
Trend Micro™ Security 2021 for Windows - Product Guide                                  v1.0




Password Manager
   The Password Manager item in Trend Micro Security for Edge provides direct access to the
   Password Manager Web Management Console after Password Manager is installed, the
   Trend Micro Security or Password Manager account is activated, and you’ve created your
   Master Password.
     Using the Password Manager item to access the Management Console:
     1.   To access the Password Manager Web Management Console, click the Password
          Manager panel to begin signing in.




     2.   The Password Manager Sign In screen appears.




          Figure 83. Sign Into Your Trend Micro Account
     3.   Enter the email address and password you used to create your account, and click Sign
          In. The Management Console login screen appears.




52
Trend Micro™ Security 2021 for Windows – Product Guide                            v1.0




         Figure 84. Management Console Log In
    4.   Enter your Master Password. The Management Console opens.




         Figure 85. The Password Management Console with Passwords
    5.   You can now manage and edit your passwords.
    6.   As noted above, to capture and replay passwords, Trend Micro Password Manager and
         its browser extension must also be installed on your computer.




                                                                                         53
Trend Micro™ Security 2021 for Windows - Product Guide                                     v1.0




Enable/Disable Trend Micro Security for Edge
   To Enable/Disable Trend Micro Security for Edge:




          Figure 86. Edge Tools Icon/Menu
     1.   To turn Trend Micro Security for Edge on or off, click the Tools icon in Edge, then select
          Extensions in the drop-down menu. The Extensions page appears.




          Figure 87. Edge Tools Menu > Extensions
     2.   Slide the toggle to Off to turn off Trend Micro Security for Microsoft Edge, or to On to
          turn it on. When you toggle it Off, the icon (highlighted) disappears from the main menu
          in Edge.




54
Trend Micro™ Security 2021 for Windows – Product Guide                                    v1.0




Install Trend Micro Toolbar for Google Chrome, Mozilla
Firefox, or Internet Explorer
    Though Microsoft Edge is now the default browser in Windows 10, you can change the
    default to Google Chrome or Mozilla Firefox (you have to install them first); or to Internet
    Explorer (preinstalled with Windows 10). Once you’ve installed Trend Micro Security, you
    should then install the Trend Micro Toolbar extension in your alternate browser of choice. It
    lets you Rate Links on web pages and at mouseover when searching; protect against
    fraudulent Gmail and Outlook webmails via Fraud Buster; check your Online Privacy in
    Facebook, Twitter, and LinkedIn; and launches Pay Guard, a hardened version of your
    default browser to protect your financial transactions.
    The example below uses Google Chrome, but a similar install and activation process occurs
    for Mozilla Firefox or Microsoft Internet Explorer. (Take note that Microsoft no longer
    recommends using Internet Explorer, nor the legacy Microsoft Edge, prompting you upon
    launch to replace them with the new Chromium-based Microsoft Edge.)
    Note:    Our eSupport page is always available to assist you when installing Trend Micro
             Toolbar. See How to get Trend Micro Toolbar on your browsers (Trend Micro
             Security for Windows).
    To change your default browser:
    1.   Once you’ve installed your alternate browser, you should first select it as the default
         before you begin using it. To set it as the default, click the Windows 10 Menu icon to
         open it. The menu appears.




         Figure 88. Windows 10 Menu

    2.   Click Settings    icon in the menu. The Windows Settings screen appears.




                                                                                                   55
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




          Figure 89. Settings
     3.   Click Apps, then Default apps, then scroll down to locate Web Browser.




          Figure 90. Settings > System > Default Apps > Web browser
     4.   Click Microsoft Edge, then scroll down in the popup to your preferred browser; in this
          example, we select Google Chrome.




56
Trend Micro™ Security 2021 for Windows – Product Guide                                v1.0




         Figure 91. Google Chrome Now the Default Web Browser
    5.   Click Close (X) to close the Settings > Default apps window.


    To enable Trend Micro Toolbar in Chrome
    1.   Launch your browser of choice; e.g., double-click Google Chrome. Google Chrome loads,
         and after a short time a popup appears, asking if you wish to Protect Chrome with the
         Powerful Trend Micro Toolbar.




         Figure 92. Protect Chrome with the Powerful Trend Micro Toolbar
    2.   Click Install in the popup. The Chrome Web Store appears, and you’re taken to the page
         to install Trend Micro Toolbar.




                                                                                             57
Trend Micro™ Security 2021 for Windows - Product Guide                                   v1.0




          Figure 93. Add to Chrome
     3.   Click Add to Chrome. A popup appears, letting you add the extension.




          Figure 94. Add Trend Micro Toolbar
     4.   Click Add Extension to add it.




          Figure 95. Start Your Protection
     5.   Once it’s added, Start Your Protection by clicking the Chrome extension icon, then the
          Trend Micro Toolbar pin to pin it to Chrome. The Trend Micro Toolbar is added to the
          menu bar, where you can select it to use it.




58
Trend Micro™ Security 2021 for Windows – Product Guide                                     v1.0




         Figure 96. Trend Micro Toolbar in Chrome
    6.   Trend Micro Toolbar provides the following features:
         •   Rate links on web pages. This protects you when you’re browsing, rating links for
             web threats and blocking you when a webpage is dangerous.
         •   Rate links on mouseover. This protects you in search results, allowing you to mouse
             over a result to see if it’s safe.
         •   Fraud Buster. This protects you in Gmail and Outlook Webmail for fraud
             perpetrated through phishing emails.
         •   Check your online privacy. This lets you check your privacy settings in Google,
             Twitter, and LinkedIn, or in your Internet Security, Google Chrome, or Mozilla
             Firefox browser. This item it active in Trend Micro Internet and Maximum Security.
         •   Open in Pay Guard. This launches a hardened version of your browser, for use
             when banking or buying.
         •   Settings. This provides access to the Trend Micro Toolbar Settings, to choose the
             level of protection you want.
         •   Help. This provides help when using Trend Micro Toolbar.
    7.   See the relevant sections in this guide for more details on using the specific feature.


    To enable Trend Micro Toolbar in Pay Guard:
    1.   You can also install Trend Micro Toolbar in Trend Micro Pay Guard, which is a hardened
         version of your default browser, tailored to keep you safer when banking or shopping
         online. (Our example here again shows Chrome. The same process should be followed
         for Firefox.)




                                                                                                   59
Trend Micro™ Security 2021 for Windows - Product Guide                                     v1.0




     2.   Double-click the Pay Guard icon on your desktop to launch it.




          Figure 97. Trend Micro Pay Guard Desktop Icon
     3.   When Pay Guard launches, copy this hyperlink into the Pay Guard URL field: Trend
          Micro Toolbar to return to the Chrome Web Store page and repeat the process above
          to install Trend Micro Toolbar into Trend Micro Pay Guard, activate it, then pin it to the
          Menu bar.




          Figure 98. Trend Micro Pay Guard > Trend Micro Toolbar

Rate Links on Web Pages
   Using Rate Links on Web Pages:
     1.   Ensure Rate links on web pages is checked in Trend Micro Toolbar.




          Figure 99. Rate Links on Web Pages
     2.   If you inadvertently navigate to a dangerous web page, you’ll be blocked by the web
          threat protection in Trend Micro Toolbar.




60
Trend Micro™ Security 2021 for Windows – Product Guide                                   v1.0




         Figure 100. Website Blocked

Rate Links on Mouseover
   Using Rate Links on Mouseover:
    1.   Ensure Rate links on mouseover is checked.




         Figure 101. Rate Links on Mouseover
    2.   Now, if you conduct a search and the search results reveals malicious sites, Rate Links
         on mouseover will rate the danger of the website in the search results, as Safe,
         Untested, or Dangerous. If you click the link to the Dangerous website, you’ll be
         blocked.




                                                                                                   61
Trend Micro™ Security 2021 for Windows - Product Guide                       v1.0




        Figure 102. Google Chrome > Search Results Showing Safe Pages




        Figure 103. Google Chrome > Search Results Showing Untested Page




        Figure 104. Google Chrome > Search Results Showing Dangerous Pages




62
Trend Micro™ Security 2021 for Windows – Product Guide                                      v1.0




Fraud Buster for Gmail and Outlook Webmail
   More and more scam emails these days may contain no obvious malicious URLs or
   attachments but can nonetheless be a threat, using social engineering to snare the
   unsuspecting user. However, such emails can’t be detected by traditional email security
   technology.
    Fraud Buster is designed to deal with this type of scam email, using artificial intelligence (AI)
    technology to identify the topic and to understand the intention of the scam. As part of
    Trend Micro Toolbar, Fraud Buster protects Gmail and Outlook webmail in Chrome, Firefox,
    and Internet Explorer. The example below uses Gmail in Chrome to show the setup.
    To enable Fraud Buster:
    1.   Fraud Buster requires first that you log into your Gmail or Outlook webmail account.




         Figure 105. Sign in to Gmail or Outlook to Enable Fraud Buster
    2.   For example, sign into your Gmail account in Chrome.




         Figure 106. Gmail Button in Chrome
    3.   Then, on the Google home page, click Gmail to open your Gmail webmail. A popup
         appears for you to Protect Your Webmail.




                                                                                                   63
Trend Micro™ Security 2021 for Windows - Product Guide                                  v1.0




          Figure 107. Protect Your Webmail
     4.   Click Protect Your Email Now. Another popup appears, describing how Fraud Buster
          protects your Gmail and Outlook.com against scams and phishing attacks by sending
          your email content to Trend Micro to scan.




          Figure 108. Protect Gmail and Outlook.com
     5.   If you agree to it, click Agree and Turn On.




          Figure 109. Gmail Protected by Fraud Buster | Active in Trend Micro Toolbar
     6.   Fraud Buster is now enabled and you can see it active in the Trend Micro Toolbar.
     7.   Your Gmail (or Outlook.com) webmail will now be scanned for potential scams and
          you’ll be alerted with a warning popup when you open a scam email, telling you to not
          follow any instructions contained in the email.




64
Trend Micro™ Security 2021 for Windows – Product Guide                                  v1.0




         Figure 110. Scam Email Detected
    8.   You can click Report Dangerous to report the scam webmail or Looks Safe to bypass the
         warning (not recommended). In this example, click View Details in the popup warning
         to get more details about the scam.




         Figure 111. Scam Email Detected: Details
    9.   Follow Trend Micro’s instructions to better protect yourself from scams; or contact
         Trend Micro to get more support. When done, close the Details window and scam
         email, then delete the scam email from your inbox.




                                                                                               65
Trend Micro™ Security 2021 for Windows - Product Guide                                   v1.0




Check Your Online Privacy
   Your privacy is important on Social Media, but you may be sharing too much information to
   keep yourself safe. When using Trend Micro Internet Security or Maximum Security, Trend
   Micro Toolbar lets you Check your online privacy on Facebook, Twitter, or LinkedIn, or in
   the main alternate Windows browsers: Internet Explorer, Google Chrome, or Mozilla
   Firefox.
     To Check your online privacy:
     1.   Click Check your online privacy in Trend Micro Toolbar.




          Figure 112. Check Your Online Privacy
     2.   A window opens in your browser and lets you sign into your Social Networking account,
          or to test your privacy settings in your browser(s).




          Figure 113. Sign In To Check Your Privacy
     3.   For more details, see the section Privacy: Privacy Scanner: Social Network Privacy &
          Web Browser Privacy.

Open in Pay Guard
   Pay Guard is a hardened version of your default browser to increase your security when
   banking or shopping online.
     To open a website in Pay Guard:
     1.   Navigate to a banking or shopping website, then click Open in Pay Guard in the Trend
          Micro Toolbar.




66
Trend Micro™ Security 2021 for Windows – Product Guide                                   v1.0




         Figure 114. Open in Pay Guard
    2.   Pay Guard loads the site in a protected version of your browser.




         Figure 115. Financial Site in Pay Guard
    3.   Sign into the website, knowing your transactions are secure. For more details go to the
         section Privacy: Pay Guard.




                                                                                                67
Trend Micro™ Security 2021 for Windows - Product Guide                                 v1.0




Settings
    You can set the Protection Strength of Trend Micro Toolbar in the Settings screen of the
    Trend Micro Security Console.
     To configure Protection Strength in Trend Micro Toolbar:
     1.   Click Settings in the Trend Micro Toolbar.




          Figure 116. Settings
     2.   The Trend Micro Security Console loads and presents the Settings page.




          Figure 117. Protection Strength
     3.   Set your Protection Strength to Low, Normal, or High.
     4.   Check/Uncheck Display the Trend Micro Toolbar on supported web browsers.
     5.   Check/Uncheck Protect Internet Explorer, Firefox, and Chrome from running malicious
          scripts on infected websites.
     6.   Click Apply to apply your changes.




68
Trend Micro™ Security 2021 for Windows – Product Guide                                 v1.0




Help
   You can get Help using Trend Micro Toolbar, for installation and instruction purposes.
    To get Help with Trend Micro Toolbar:
    1.   Click Help in the Trend Micro Toolbar.




         Figure 118. Help
    2.   A Help window appears in your browser, where you can learn more about how Trend
         Micro Toolbar works.




         Figure 119. How Trend Micro Toolbar Works
    3.   Scroll down the Help page to get information about Searching, Website Ratings, and
         other Trend Micro Toolbar Options.

Enable/Disable Trend Micro Toolbar
   You can enable/disable Trend Micro Toolbar, though Trend Micro recommends that you
   keep it enabled to increase your security.
    To enable/disable Trend Micro Toolbar:
    1.   In this Chrome example, select the Tools icon, then navigate to More tools > Extensions
         in the dropdown menus.




                                                                                              69
Trend Micro™ Security 2021 for Windows - Product Guide                                  v1.0




          Figure 120. Accessing Extensions in Chrome
     2.   When the Extensions page displays, locate the Trend Micro Toolbar extension to toggle
          the toolbar On/Off, get more Details, or Remove the extension.




          Figure 121. Toggle Trend Micro Toolbar On/Off




Set Up Parental Controls
     See the Family: Parental Controls section to learn how to set up Parental Controls in Trend
     Micro Internet Security and Maximum Security.




70
Trend Micro™ Security 2021 for Windows – Product Guide                                     v1.0




Chapter 3: Trend Micro Security Overview

    In the following chapters, we’ll walk through each edition of Trend Micro Security, explaining
    the key features provided in each. In this chapter, we’ll give you a quick overview of some
    easy-to-use functions.
    Note:    Since each more advanced edition of Trend Micro Security includes the features of
             the prior edition, but adds additional ones, you should read all chapters in this
             guide from front to back to fully understand how to use the complete set of
             features in Trend Micro Internet and Maximum Security.

Quick Start: The Trend Micro Security Console
    All editions of Trend Micro Security provide essentially the same Console, with additional
    features as you step up from Trend Micro Antivirus+ to Internet Security and Maximum
    Security.




    Figure 122. Trend Micro Antivirus+ Security Console
    All editions of Trend Micro Security allow you to scan on-demand using Quick, Full, or
    Custom scans, and each lets you view security reports. We’ll quickly review these features in
    the following sections.

Quick Start: Conducting On-Demand Scans
    By default, Trend Micro Security activates a real-time scan when it is installed. This is always
    present in memory, to proactively protect you from real-time threats. Threats are caught as
    they try to enter memory or touch the hard drive, preventing infections. This includes
    protection against ransomware, which may infect you from dangerous websites or emails.
    Trend Micro Security also provides a disk scan—which you can execute on-demand or by
    schedule—that utilizes Trend Micro Smart Scan technology on the client when it scans your




                                                                                                  71
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




     hard drive. This references Trend Micro’s file reputation services in the cloud—part of the
     Smart Protection Network—for a shorter “time-to-protect.”
     Unlike other local-protection-based products that require you to frequently update a large
     local signature database on your computer, Trend Micro Security updates the signature
     database mainly on Trend Micro Servers in the cloud, so all consumers of the Smart
     Protection Network are instantly protected whenever the online database is updated. Other
     cloud-based and local Trend Micro technologies correlate threat data of different kinds,
     since modern threats can simultaneously use multiple techniques to infect your computer.
     Smart Scan reduces network bandwidth usage (for updating/downloading signatures), while
     saving disk space and memory.

Scan Your Computer’s Disk
   Scanning is a simple process to execute, though users are recommended to initiate a manual
   scan when they are not doing other tasks.
     To scan your computer disk:




          Figure 123. Quick | Full | Custom Scan Menu
     Trend Micro Security provides a Scan Tool on the console (shown above) which can be used
     in two ways:
     1.   Click the center of the circular Scan tool to execute a Quick Scan.
     2.   Use the Scan Options popup menu on the right side of the Scan tool to select among the
          various options:
          •   A Quick Scan conducts a scan of those directories on your system that are most
              likely to be infected.
          •   A Full Scan conducts a full scan of your system.
          •   A Custom Scan lets you designate which parts of your system you wish to scan.




72
Trend Micro™ Security 2021 for Windows – Product Guide                                   v1.0




Quick Scan and Full Scan
   To conduct a Quick Scan or a Full Scan:
    1.   To conduct a Quick Scan, click the Scan button on the main console, or optionally select
         Quick Scan or Full Scan from the Scan Options popup menu. A window appears,
         showing the Quick or Full Scan in Progress and the percentage completed. Scans can
         kick off messages when malware is quarantined or deleted.




         Figure 124. Quick Scan in Progress
    2.   You may stop the scan by clicking the Stop button. You may also select Shut down the
         computer when this scan is done.
    3.   When the scan has completed, a Scan Results screen appears, showing File Scanned, as
         well as Threats resolved.




         Figure 125. Scan Results
    4.   Click ? near the number of Files scanned to obtain more details on the files scanned.
    5.   Click Show Details for more details on the threats found and actions taken. The Details
         screen appears.




                                                                                                 73
Trend Micro™ Security 2021 for Windows - Product Guide                                       v1.0




          Figure 126. Details
     6.   Click each of the collapsible panels in turn to show the Details tables, which include file
          names, types, and responses to the threats.
     7.   Click Back to close the Details window, then Close to close the Scan Results window.

Custom Scan
   To conduct a Custom Scan:
     1.   Choose Custom Scan from the Scan Options popup menu. A dialog appears, letting you
          Select Targets you wish to scan.




          Figure 127. Select Targets
     2.   Expand any tree by clicking the + (Plus) signs, then check the checkbox for the chosen
          target(s).
     3.   Click Start Scan to start the scan.
     4.   When the scan has completed, the Scan Results and Details screens appear in the same
          format as Quick and Full Scans.




74
Trend Micro™ Security 2021 for Windows – Product Guide                                  v1.0




Intensive Scan
    Trend Micro Security automatically performs an Intensive Scan whenever a Quick, Full,
    Custom, Scheduled Scan, or “Smart Schedule” scan detects a high amount of malware on
    your computer.
    Note:    In the real world, Trend Micro Security does not allow a large virus data set to get
             onto your computer. To obtain this condition artificially, you have to dump a large
             collection of malware files onto an unprotected system before you install Trend
             Micro Security; or you would have to turn off all the proactive features, such as
             the real-time scan, which would prevent such a large infection from occurring in
             the first place.
    To activate an Intensive Scan on a previously badly infected computer:
    1.   Click the Scan > Quick Scan tool to begin a Quick Scan. The Quick Scan process begins.




         Figure 128. Quick Scan in Progress (TM Maximum Security)
    2.   When the scan detects a large volume of malware, the Quick Scan stops and an
         Intensive Scan starts.




         Figure 129. Intensive Scan in Progress
    3.   Note that the scan wheel color changes to red to indicate that an Intensive Scan is in
         progress. You can get more information about what triggered the scan by clicking What
         triggered the Intensive Scan?




                                                                                               75
Trend Micro™ Security 2021 for Windows - Product Guide                                   v1.0




Quick Start: Viewing Security Reports
     Trend Micro Security allows you to view Security Reports at the click of a button. The
     reports provide a wealth of detail on the dates and types of threats blocked. You can also
     generate a Root Cause Analysis Report to investigate the source of an infection and the
     effects upon your system.
     Note:    All versions of Trend Micro Security produce a security report that tells you how
              many and what kinds of viruses, spyware, and web threats it detected during real-
              time and on-demand scans. Higher editions than Antivirus+ provide more
              information in their Security Reports.
     To View a Security Report:




          Figure 130. Security Report
     1.   Click the Security Report button on the Trend Micro Security Console. The Security
          Report screen appears. (Note that if you’ve created a password to secure your settings,
          you’ll be asked to enter this password before the Security Report is displayed.)




          Figure 131. Security Report (Antivirus+ Security)




76
Trend Micro™ Security 2021 for Windows – Product Guide                                v1.0




         Figure 132. Security Report (Internet Security)




         Figure 133. Security Report (Maximum Security)
    2.   The Security Report provides the following data:
         •   Security Threats – The number of web threats, viruses, spyware, ransomware, and
             suspicious software found. (All editions)
         •   PC Health Checkup – Shows the space and startup time saved and the privacy data
             safety confirmed, and includes a check for potentially incompatible programs.
             (Internet Security and higher)
         •   Parental Controls – Shows a summary of the top websites blocked. (Internet
             Security and higher)
         •   Browser Passwords – The number of passwords saved in browsers (a privacy risk).
             (Maximum Security)
    3.   Use the Period popup menu in the upper right-hand corner to designate the period the
         report will cover.
    4.   Select See more details about your protection from any of the four main screens to
         obtain logs pertaining to that type of protection.




                                                                                              77
Trend Micro™ Security 2021 for Windows - Product Guide                                     v1.0




          Figure 134. Logs
     5.   Double-click an item in the table to view details on the specific threat.




          Figure 135. Logs > Item Details
     6.   Click Approve to add items to the Exception List.
     7.   Click Export in the lower right-hand corner to export the logs in .CSV or .TXT format.
     8.   When an item in a log warrants a deeper look, Trend Micro Security will provide a link to
          show more details on the source of the infection.




          Figure 136. Where did this come from?
     9.   Click Where did this come from? to generate a Root Cause Analysis Report. When the
          report generates, it displays in graphic format.




78
Trend Micro™ Security 2021 for Windows – Product Guide                                 v1.0




        Figure 137. Root Cause Analysis Report
    10. The Root Cause Analysis Report maps the root cause and triggering event(s) graphically,
        using Process, Website, File, Library, and Group icons to show you items involved in the
        infection chain. Use the Root Cause Analysis Report to analyze the source of infections,
        so you can help prevent them in the future.




                                                                                              79
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




Chapter 4: Trend Micro Antivirus+ Security

     This chapter provides detailed instructions for configuring and using Trend Micro Antivirus+
     Security. All the features presented here are also included in Trend Micro Internet Security
     and Trend Micro Maximum Security.

Protection Overview
     Trend Micro™ Antivirus+ Security provides essential protection for customers against
     viruses, spyware, web threats, and other malware threats, including bad links on social
     networking sites and ransomware.




     Figure 138. Trend Micro Antivirus+ Security Console

     Note:   Trend Micro Antivirus+ Security Console Main Features:
             Device: Security Settings | Mute Mode | Protect Another Device
             Privacy: Social Networking Protection | Pay Guard
             Data: Folder Shield
             Family: Keep Your Family Safe Online - Upgrade Now
     KEY MALWARE PROTECTIONS FOR TREND MICRO ANTIVIRUS+ SECURITY
     Antivirus and Antispyware
     Trend Micro Antivirus+ Security provides essential protection against viruses; that is, any
     malicious program that can replicate itself and infect your computer. Antivirus+ also protects
     you from a broad range of other malware, including worms, Trojans, bots, and rootkits. It
     also provides protection from spyware; that is, any program that installs itself in the
     background and gathers information about you or your computer without your knowledge.
     Since browser cookies can act like spyware, Antivirus+ will delete cookies as well.




80
Trend Micro™ Security 2021 for Windows – Product Guide                                   v1.0




    Windows Firewall Booster and Wi-Fi Protection
    The Windows Firewall Booster provides additional network-level protections, including a
    Network Virus Scan and Anti-Botnet feature. The Firewall Booster is automatically activated
    for increased network security. Antivirus+ also provides authentication for Wi-Fi networks,
    displaying a warning when connected to potentially unsafe wireless networks or hotspots.
    Anti-Spam
    Antivirus+ includes anti-spam in its list of features. Users of POP3 e-mail can be protected
    from spammers, stopping unsolicited advertisements and other unwanted bulk email. Trend
    Micro Security’s anti-spam function taps into the email reputation services of the Smart
    Protection Network. Trend Micro Security Antivirus+ also protects you from threats in files
    attached to email messages. Fraud Buster also provides anti-spam and WTP protection for
    Gmail and Outlook webmail.
    Unauthorized Change Prevention
    Trend Micro Security includes behavior monitoring in its list of security protections.
    Unauthorized changes to system settings and other suspicious behavior can be blocked, as
    well as autorun programs on portable drives. Antivirus+ includes the ability to switch your
    protection level automatically, to aggressively eliminate programs that pose even a small risk
    of bad behavior. And the increased protection against ransomware that Folder Shield
    provides helps protect your computer and files from encryption or blocked access and the
    extortion that comes with ransomware. All editions of Trend Micro Security provide
    ransomware protection and Folder Shield.
    Web Threat Protection
    The majority of threats nowadays come from the web, when you’re simply browsing the
    Internet or visiting a site. However, attacks may also begin with a phishing email that uses
    social engineering techniques to coax you to click a URL link in the email. You then may be
    taken to a website that secretly harbors malicious threats, which either steals your personal
    data or infects you with malware.
    Antivirus+ proactively protects you from a variety of these web threats, so that they never
    touch your computer. To provide thorough protection from and rapid response times to
    emerging threats, Antivirus+ uses the Trend Micro Smart Protection Network cloud-client
    security infrastructure along with a combination of cloud-based web, file, and email
    reputation services. It also employs real-time scans of what’s in memory and on disks.
    Antivirus+ also blocks malicious links and image spam in emails, including Google and
    Outlook webmail with Fraud Buster.
    Privacy
    Social Networking Protection in Trend Micro Antivirus+ Security is also enabled by the Web
    Threat Protection function. See risk ratings for Facebook, Twitter, LinkedIn, MySpace,
    Pinterest, Mixi, and Sina Weibo. Mouse over URLs to get further details on the website. In
    Facebook, warn your friends of bad URLs on their pages, so they can delete them.
    Pay Guard protects your financial transactions when you’re banking or shopping online using
    your default browser.




                                                                                                  81
Trend Micro™ Security 2021 for Windows - Product Guide                                      v1.0




Device: Security Settings: Security & Tuneup Controls >
Scan Preferences
     Upon install, Trend Micro Antivirus+ Security chooses a group of default settings to
     immediately protect the user. However, users can modify settings as they wish. Antivirus+
     Security keeps its controls simple and suitable for the everyday user.
     To modify Security & Tuneup Controls settings:




          Figure 139. Console > Settings Tool




          Figure 140. Device > Configure
     1.   Click the Settings tool in the Console; or click the Device button, then Configure in the
          Security Settings panel. The Protection Settings screen appears, with Security &
          Tuneup Controls > Scan Preferences selected by default in the Command Menu.




82
Trend Micro™ Security 2021 for Windows – Product Guide                                    v1.0




         Figure 141. Scan Preferences
    2.   The following Scan Preferences are displayed. Check or uncheck to change a setting.
         •   Scan for threats when opening, saving, or downloading suspicious files. This is the
             real-time scan that protects you at all times when you’re using your computer. This
             is enabled by default.
                 o    Enable real-time scanning check compressed files (like ZIP files). This is
                      disabled by default. Checking the checkbox enables the item, but the
                      deeper scan uses more CPU cycles.
                 o    Enable machine-learning to protect from new or unknown threats. This is
                      enabled by default. New or unknown threats, such as ransomware, will be
                      removed upon detection; or when suspicious software tries to execute, it
                      will be blocked.




                       Figure 142. Ransomware File           Figure 143. Suspicious Software
                       Removed                               Blocked from Executing
                       [Maximum Security example]            [Maximum Security example]
                 o    Check if programs try to make unauthorized changes to system settings
                      that could threaten your security. This is enabled by default.
                          ▪    Prevent programs on portable drives from launching
                               automatically. This is enabled by default.
                          ▪    Immediately close programs that have been exploited by
                               hackers. This is enabled by default.




                                                                                                   83
Trend Micro™ Security 2021 for Windows - Product Guide                                      v1.0




                            ▪   Protect documents against unauthorized encryption or
                                modification. This protects against ransomware and is enabled by
                                default.
          •   Scan for suspicious files as the computer starts. Key security components begin
              working even before Microsoft Windows has finished loading—before threats have
              a chance to attack.
          •   Protection Level. This behavior monitoring function is enabled by default to switch
              from Normal to Hypersensitive only when needed, but you can change this setting.
                   o   Normal - Detects and stops security threats based on clearly risky
                       behavior.
                   o   Hypersensitive - Aggressively eliminates programs even if they only pose a
                       small risk of bad behavior.
                   o   Switch protection level automatically - Increases the protection level only
                       when you need it. This is the default setting.
          •   Automatically delete files that show any signs of a threat. This is enabled by
              default, to automatically delete threatening files.
          •   Automatically delete potentially unwanted applications. This is enabled by default.
          •   Automatically delete joke programs. This is enabled by default.
          •   Display a warning after detecting viruses, spyware, or suspicious behavior. This is
              enabled by default. Trend Micro Security is selective when using pop-ups; it’s never
              overly intrusive.
     3.   If you wish, click Restore Default Settings at any time (in this and any subsequent
          screens) to restore default settings to their factory condition.
     4.   Click Apply to apply your changes, then OK to close the Protection Settings window.




84
Trend Micro™ Security 2021 for Windows – Product Guide                                     v1.0




Device: Security Settings: Security & Tuneup Controls >
Scheduled Scans
    To modify Scheduled Scan preferences:
    1.     Click Security & Tuneup Controls > Scheduled Scans. The schedule options panel
           displays.




           Figure 144. Security & Tuneup Controls > Scheduled Scans
    2.     Choose among the following options:
           •   Conduct a scheduled scan of the computer. This is enabled by default. “Friday at
               12:00 PM” is chosen by default as the day and time to conduct the scheduled scan.
               Use the popup menus to change the day and time the scheduled scan will be
               conducted.
    TIP:       Scheduled scans are best conducted when the computer is on but not in use, as
               they take up a portion of Memory, CPU, and Disk processes.

           •   Scan Type. Quick Scan is selected by default.
               •   Select Quick Scan to scan only the places where threats commonly hide.
               •   Select Full Scan to scan the entire computer, including any external drives,
                   except network drives.
               •   Notify me before a schedule scan starts. Selected by default.
    3.     Click Apply to apply any changes, then OK to close the Protection Settings window.




                                                                                                  85
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




Device: Security Settings: Internet & Email Controls > Web
Threats
     To modify the Internet & Email Controls > Web Threats settings:
     1.   Click Internet & Email Controls. The Web Threats panel appears by default.




          Figure 145. Internet & Email Controls > Web Threats
     2.   Block potentially dangerous websites is checked by default.
     3.   For Protection strength, use the slider to select the strength. More aggressive blocking
          blocks more websites, some of which you may not wish to be blocked.
          •   Low - Choose “Low” to block only websites confirmed as fraudulent or dangerous.
          •   Normal - Choose “Normal for regular daily use without aggressively blocking minor
              risks. This is the default setting.
          •   High - Choose “High” to block threats in sites that show any signs of fraud or
              malicious software.
     4.   Display the Trend Micro Toolbar on supported web browsers. This enables Antivirus+
          to rate links on webpages or mouseovers for malicious URLs and their accompanying
          payload for Internet Explorer, Mozilla Firefox, and Google Chrome. This is enabled by
          default.
     Note:    To get this protection you must first install Trend Micro Toolbar in your default
              web browser. See Install Trend Micro Toolbar for Google Chrome, Mozilla Firefox,
              or Internet Explorer in Chapter 2 for details. Or go to our Trend Micro Toolbar
              Help Center for instructions.
     5.   Prevent Internet Explorer, Firefox, and Chrome from running malicious scripts on
          infected websites. This is enabled by default.
     6.   Click Apply to apply your changes, then OK to close the Web Threats window.




86
Trend Micro™ Security 2021 for Windows – Product Guide                                       v1.0




Device: Security Settings: Internet & Email Controls >
Spam & Emailed Files
    You can block spam from your Microsoft Outlook email client.
    Note:    Fraud Buster also blocks spam and phishing emails with dangerous files and links
             in Gmail and Outlook webmail. See Antispam: Enable Fraud Buster for Gmail and
             Outlook Webmail following for details.
    To modify the Internet & Email Controls > Spam & Emailed Files setting:
    1.   Click Internet & Email Controls > Spam & Emailed Files to open the panel. The panel
         opens with the settings unchecked by default.




         Figure 146. Internet & Email Controls > Spam & Emailed Files

         •   Filter out unsolicited advertisements and other unwanted email messages from
             your Outlook inbox. This is unchecked by default. Check this if you wish to stop
             spam and other unsought messages.
         •   Check for threats in files attached to email messages. This is unchecked by default.
             Check this to scan all email messages for malicious attachments and remove them.
    2.   Click Apply to apply any changes, then OK to close the Protection Settings window.
    3.   Trend Micro Anti-Spam (TMAS) support per OS Platform and Outlook version is given in
         the table below. Apart from Outlook 2003, the Data Theft Prevention feature also
         applies to these platforms and versions of Outlook.
    Table 8. TMAS OS Platform and Mail Client Support
     OS Platform                       Mail Client
     Windows 7, 8.1, 10 (32 and 64     Outlook 2003 (32bit), 2007 (32bit), 2010 (32bit, 64bit), 2013
     bit)                              (32bit, 64bit), 2016 (32bit, 64bit)




                                                                                                       87
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




     To modify the Antispam Settings in the Microsoft Outlook Application:
     Once you’ve enabled the Antispam features for Outlook, you can modify the settings to your
     liking.
     1.   In the Microsoft Outlook application, select Add Ins in the Main Outlook Toolbar. The
          Add-ins panel appears.




          Figure 147. Microsoft Outlook > Trend Micro Antispam Toolbar
     2.   To mark an email as spam and add it to the Spam folder in Outlook, select the email in
          your email list, then click the Spam button.
     3.   See Settings below to set your settings.
     4.   Select Statistics to view statistics about the number of messages processed, spam
          messages deleted, spam messages you reported, and legitimate messages misidentified
          as spam.
     5.   You can also Reset the Statistics window to Zero by clicking Reset.




          Figure 148. Spam Statistics
     6.   Select Disable this toolbar to disable it.
     7.   Select Help to get help using the Antispam Toolbar.
     8.   Select About to view the toolbar version.
     9.   Select Settings to configure the settings for the Antispam Toolbar. The Settings dialog
          box appears, with the Spam Filter tab selected by default.




88
Trend Micro™ Security 2021 for Windows – Product Guide                               v1.0




    Spam Filter
    Spam Email Filter Strength is set to Medium filtering by default.




         Figure 149. Spam Filter
    1.   Choose the Spam Email Filter Strength you want:
         •   High. Detects almost all spam and fraudulent messages but may misidentify some
             legitimate email as spam.
         •   Medium. Detects most spam and fraudulent messages and runs only a moderate
             risk of misidentifying legitimate email as spam.
         •   Low. Detects only the most obvious spam and fraudulent messages, with only a
             slight chance of identifying legitimate email as spam.
    2.   Trend Micro Online Filtering Service. Submit anonymous data to the Trend Micro
         Online Filtering Service to double-check incoming messages for spam.
    3.   Click OK to save any changes.




                                                                                              89
Trend Micro™ Security 2021 for Windows - Product Guide                                        v1.0




     Link Filter
     1.   Click the Link Filter tab to edit the setting. The Link Filter screen appears.




          Figure 150. Link Filter
     2.   Activate Link Filter. This is turned off by default. Check this checkbox to activate the link
          filter. This filter checks addresses of website URLS in the email you receive against an
          online database. Messages containing hyperlinks that pose a security risk will be moved
          into the spam folder
     3.   Filter Strength. Choose the Filter Strength you want:
          •   High. Intercept all messages containing links to any site with a poor reputation
              (such as a history of spamming, and all those that would definitely cause harm,
              deliver undesirable downloads, or seem associated with online fraud.
          •   Medium. Find messages containing links to websites that would definitely cause
              harm, deliver undesirable downloads, or seem associated with online fraud.
          •   Low. Only catch messages containing links to websites that would definitely cause
              harm.
     4.   Click OK to save any changes.




90
Trend Micro™ Security 2021 for Windows – Product Guide                                     v1.0




    Approved Senders
    1.   Click the Approved Senders tab to add approved senders. The Approved Senders screen
         appears.




         Figure 151. Approved Senders
    2.   Update from Contacts. Clicking “Update from contacts” will import all email addresses
         from the default Microsoft Outlook “Contacts” list into the list in the window.
    3.   Add. Click Add to add individual contacts. The Add approved senders dialog box
         appears.




         Figure 152. Add Approved Senders
    4.   Type in the email address of the person you wish to add to the list of Approved Senders.
    5.   Type in the sender’s name (optional).
    6.   Click OK in the dialog box to save the email address/contact in the list of Approved
         Senders.
    7.   Select an email address and click Edit to edit an email entry. A dialog appears to let you
         edit the entry; click OK to save your changes or Cancel to cancel the edit.




                                                                                                  91
Trend Micro™ Security 2021 for Windows - Product Guide                                  v1.0




          Figure 153. Edit Approved Senders
     8.   Select an email address and click Remove to remove an email entry. A dialog appears to
          let you remove the entry; click OK to remove it or Cancel to retain it.




          Figure 154. Confirm Removal
     9.   Check/uncheck the checkbox Whenever you send email, add the address to the list of
          Approved Senders automatically.
     10. Click OK in the Approved Senders window to save your changes.


     Blocked Senders
     1.   Click the Blocked Senders tab to add Blocked Senders to the list. The Blocked Senders
          screen appears.




          Figure 155. Blocked Senders
     2.   Add, Edit, or Remove Blocked Senders to the list in the same way you did for Approved
          Senders.
     3.   Click OK to save your changes.




92
Trend Micro™ Security 2021 for Windows – Product Guide                                    v1.0




    Blocked Languages
    1.   Click the Blocked Languages tab to edit the settings. The Blocked Languages screen
         appears.




         Figure 156. Blocked Languages
    2.   Individually check the languages you wish to block or Select All or Clear All.
    3.   Click Ok to save your changes.


    Advanced
    1.   Select the Advanced tab to open the Advanced screen.




         Figure 157. Advanced

         •   Notifications. Check this checkbox to use the system tray icon to show when adding
             a new message to the Spam Mail folder.




                                                                                                 93
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




          •   Spam Mail Folder. Check this checkbox to move filtered spam messages to the
              Deleted Items folder. Options include:
                  a.   Move after XX days. Add the number of days you wish to hold messages
                       before they’re moved to the Deleted Items folder.
                  b.   Move Filter Spam Now. Click this button to move all Filtered Spam Now to
                       the Deleted Items folder now.
          •   Deleted Items Folder. Check this checkbox to permanently remove filtered spam
              messages from the Deleted Items folder when the mail program closes.
     2.   Click OK to save your changes.

Device: Security Settings: Internet & Email Controls:
Network > Firewall Booster | Wi-Fi Protection
     To modify the Wi-Fi Protection Settings:
     1.   Click the Settings tool in the Console. The Protection Settings screen appears, with
          Security & Tuneup Controls > Scan Preferences selected by default.
     2.   Click Internet & Email Controls > Network in the Command menu. The Network screen
          appears.




          Figure 158. Internet & Email Controls > Network
     3.   Activate the Firewall Booster is checked by default. This enhances the protection given
          by the Windows Firewall and detects botnet programs that can hijack your computer by
          remote control.
     4.   Display a warning when connected to potentially unsafe wireless networks or
          hotspots. This is disabled by default. Check this to enable the feature.
     5.   Click OK to save your changes.
     Note:    The Exception List for Wi-Fi Protection allows users to add unprotected home
              networks to an exception list, so that users are not subject to frequent warnings
              for networks they know to be safe. See the Exception Lists section below for more
              details.




94
Trend Micro™ Security 2021 for Windows – Product Guide                                    v1.0




Exception Lists: Programs/Folders
    To add items to Exception Lists Programs/Folders:
    Trend Micro Security lets you add programs, folders, or websites to exception lists so that
    scans will ignore them. Adding programs or folders to exception lists can increase
    performance during scans, while adding frequently-accessed websites can prevent
    unwanted blockage. Users are advised to use exception lists wisely, as it may open
    computers up to more threats.
    1.   To add items to exception lists, click Exception Lists. Programs/folders appears by
         default.




         Figure 159. Exception Lists > Programs/folders
    2.   Click +Add to add a program or folder to the exception list. A dialog appears, letting you
         Add an Item.




         Figure 160. Add an Item
    3.   Click Browse to browse to the file or folder you wish to add. An Open dialog appears.




         Figure 161. Open Dialog




                                                                                                  95
Trend Micro™ Security 2021 for Windows - Product Guide                                      v1.0




     4.   Select the item you wish to add, then click Open. This adds the item to the Add an Item
          dialog.




          Figure 162. Add an Item (item added)
     5.   Click OK in the Add an Item dialog. The item is added to the exception list.




          Figure 163. Item Added to Exception List
     6.   To remove an item, check it, and then click the X Remove button.
     7.   Click Apply to save any changes, then OK to close the Trend Micro Security Console.

Exception Lists: Websites
     To add websites to an exception list:
     1.   In a similar way, to add or remove a website from its exception list, click Exception Lists
          > Websites in the Command Menu. The Websites exception list appears.




          Figure 164. Exception Lists > Websites
     2.   Click Add to add a website. A dialog appears, letting you Add or Edit an Item.




96
Trend Micro™ Security 2021 for Windows – Product Guide                                     v1.0




    3.   Choose among the following options:
         a.   Type in the URL you wish to add in the edit field.




              Figure 165. Add or Edit an Item
         b.   Or select Import addresses (URLs) from your Internet Explorer “Favorites”.




              Figure 166. Import URLs from IE
         c.   Choose Block or Trust from the Response pop-up (for either option).
         d.   Click OK to save the option.
    4.   Click Apply to save your changes, then OK again to close the Trend Micro Security
         Console.

Exception Lists: Wireless Connection
    Trend Micro Security allows you to add access points to the Wireless Connections Exception
    List that Trend Micro Security may consider risky or dangerous. Wi-Fi hotspots added to the
    list are considered trusted access points.
    To add and remove a Wireless connection to the Exception List:
    1.   When you attempt to log onto an access point, Trend Micro Security may give you a
         pop-up warning that the network connection is risky or dangerous.




         Figure 167. Risky Network Connection




                                                                                                  97
  2.   If you know this access point probably isn’t risky, you may wish to add this network to
       the Wireless Connections Exception List. To do so, simply click Trust this network
       despite the risk and the site will be added to the list.
  3.   Later, you may wish to delete this from the Exception List. To do so, click the Settings
       tool to open the Protection Settings screen. The Virus & Spyware Controls screen
       opens by default.
  4.   Click Exception Lists > Wireless connection in the Command menu. The Exception List
       for Wireless Connection appears.




       Figure 168. Exception Lists > Wireless Connection
  5.   Select the access point in the list and click Remove. Trend Micro Security deletes it from
       the list.
  6.   Click Apply to save your changes.

Other Settings: System Startup
  By default, Trend Micro Security chooses the optimal settings when starting your computer.
  You can change these settings.
  To modify Other Settings > System Startup:
  1.   Click Other Settings in the Command Menu. The System Startup screen appears by
       default, with Balanced Protection (Recommended) chosen by default.




       Figure 169. Other Settings > System Startup
  2.   Select between the following options:
Trend Micro™ Security 2021 for Windows – Product Guide                                      v1.0




         •   Extra Security – This is the default option. Security software drivers will load as
             soon as the computer starts, which makes the operating system launch more
             slowly.
         •   Extra Performance – Security software drivers will load only after the computer has
             started to help the operating system launch more quickly.
    3.   Click Apply to save your changes, then OK to close the Protection Settings window.
    4.   Restart the computer to apply the changes to your system.

Other Settings: Network Settings
    To modify Other Settings > Network Settings:
    1.   Click Other Settings > Network Settings in the Command Menu. Network Settings
         appears, with Use a proxy server to connect to the Internet and Use the proxy settings
         saved on your computer chosen by default.




         Figure 170. Other Settings > Proxy Settings
    2.   Reduce data usage in metered network is also selected by default. The frequency of
         maintenance software updates will be less than on a non-metered network.
    3.   Select Enter the necessary proxy server settings to manually enter a proxy server’s
         name, port, and credentials (if required).




         Figure 171. Other Settings > Proxy Settings > Enter Settings




                                                                                            99
Trend Micro™ Security 2021 for Windows - Product Guide                                     v1.0




      4.   Or select Use an automatic configuration script and enter the script in the Address field
           provided.




           Figure 172. Other Settings > Automatic Configuration Script
      5.   Click Apply to save your changes, then OK to close the Protection Settings window.

Other Settings: Smart Protection Network
      Trend Micro Security can provide feedback to the Smart Protection Network (SPN), to
      automatically correlate and analyze information about threats found on your computer (and
      millions of others), for better protection. By opting into the SPN feedback process, you
      improve yours and others’ threat protection, since threats sent from your computer are
      immediately added to the threat analysis/detection/prevention process, but the choice is
      yours to opt in or out. You can also opt into sharing computer performance information with
      Trend Micro, to help yours and others’ computers work better.
      To share/not share feedback with the Smart Protection Network:
      1.   Select Other Settings > Smart Protection Network from the Command Menu. The
           threat information feedback panel appears.




           Figure 173. Other Settings > Smart Protection Network
      2.   Check/Uncheck Share threat information with Trend Micro to opt in or out of the
           feedback process. (This will be checked or unchecked depending upon the choice you
           made to participate or not participate when you installed Trend Micro Security.)




100
Trend Micro™ Security 2021 for Windows – Product Guide                                   v1.0




    3.   Check/Uncheck Share computer performance information with Trend Micro. Trend
         Micro analyzes the settings and capabilities of millions of computers to help yours work
         even better.
    4.   Click Apply to save your changes, then OK to close the Protection Settings window.

Other Settings: Password
    To add or change your password:
    The Trend Micro Security Family, which includes Antivirus+ (AV+), allows you to add a
    password to protect your overall program settings, so only those who know the password
    can make changes. For Trend Micro Security Internet Security (IS) and Maximum Security
    (MS), the password enables other functions, such as Parental Controls in IS and MS and
    Trend Micro Vault in MS. See the following two chapters for details.
    1.   Select Other Settings > Password from the Command Menu. The Password screen
         appears.




         Figure 174. Other Settings > Password
    2.   Check Enable password protection to prevent unauthorized changes.
    3.   Enter your email address, a password, and the password again to confirm it. Trend
         Micro Security gives you feedback on your password strength.
    4.   Fill out the Password Hint and Email Address fields in case you forget your password
         later.
    5.   Click Apply to save the password changes, then OK to close the Protection Setting
         window.

Other Settings: Background and Animation
    Trend Micro Security allows you to change the background picture and animation effects on
    the Trend Micro Security Console. You can use backgrounds provided by Trend Micro, or
    customize the background using your own pictures. You can also show animation effects on
    the main Console.




                                                                                         101
Trend Micro™ Security 2021 for Windows - Product Guide                                       v1.0




      To change your Trend Micro Security interface:
      1.   In Other Settings, select the Background and Animation menu item. The Background
           Editor appears.




           Figure 175. Background Editor
      2.   Select any background picture provided and click Apply to save the new background or
           add a picture from your computer.
      3.   For the second option, click the Edit button to edit your user interface. The Select a
           Picture dialog displays.




           Figure 176. Select a Picture
      4.   Click Browse to select a picture, then navigate to a folder containing your pictures.




           Figure 177. Browse to Picture
      5.   Select your picture and click Open. The picture is loaded into the editor.




102
Trend Micro™ Security 2021 for Windows – Product Guide                                      v1.0




         Figure 178. Sizing
    6.   Use the Sizing tool to make your image larger or smaller. Click the (+) or (-), or drag the
         slider.
    7.   When you’re done, click OK to close the editor.
    8.   Click Apply to save your UI change, the OK to close the Background Picture tab.
    9.   Navigate to the main Console screen. Your new picture appears in the background.




         Figure 179. Trend Micro Security Console with New Skin
    10. You can return to the classic Trend Micro Security background at any time by clicking its
        icon in the editor and clicking Apply, then OK; then return to the main Console screen.




                                                                                            103
Trend Micro™ Security 2021 for Windows - Product Guide                                 v1.0




          Figure 180. Classic Trend Micro Security Background




          Figure 181. Trend Micro Security Console
      11. If you wish, you may also uncheck the checkbox Show animation effects on the main
          console. This reduces the animation effects in the four functional icons of Device,
          Privacy, Data, and Family.




104
Trend Micro™ Security 2021 for Windows – Product Guide                                     v1.0




Device: Mute Mode
    All editions of Trend Micro Security now provide a Mute Mode to temporarily stop non-
    critical notifications while you are doing an important task. This can also be applied while
    gaming.
    To configure Mute Mote:




         Figure 182. Device > Mute Mode > Configure
    1.   Click Device > Mute Mode > Configure. The Mute Mode Introduction screen appears.




         Figure 183. Mute Mode Introduction
    2.   Click OK to close the Introduction. The Mute Mode Configure screen appears, with the
         feature toggled Off by default.




                                                                                           105
Trend Micro™ Security 2021 for Windows - Product Guide                                  v1.0




           Figure 184. Mute Mode Off
      3.   Toggle Mute Mode On to set the settings:
           •   Start Automatic Mute Mode while in full-screen mode. This is enabled by default.
           •   Start Manual Mute Mode from now for [X hours]. Check the checkbox, then select
               your choice in the drop-down menu to turn off Mute Mode after 1 to 24 hours.
           •   Disable Windows Update in Mute Mode. This is enabled by default. Check the
               checkbox to disable Windows Update for as long as Mute Mode is active. (Disabling
               Windows Update for a long time may expose your system to security threats.)
      4.   Terminate Program List. You can define the programs you want to automatically
           terminate whenever you enable Mute Mode.
      5.   Terminate Programs while in [dropdown menu], then choose the option you prefer by
           selecting it in the menu.
           •   Automatic Mute Mode
           •   Manual Mute Mode
           •   Automatic and Manual Mute Modes
      6.   Click the + Add button to add program(s) you would like to terminate in Mute Mode.
           The Mute Mode program selection dialog appears.




106
Trend Micro™ Security 2021 for Windows – Product Guide                                    v1.0




         Figure 185. Mute Mode Program Selection List
    7.   Select the program(s) you wish to terminate in Mute Mode, then click OK. The
         program(s) you wish to terminate are added to the list.




         Figure 186. Mute Mode Program Selected List
    8.   Click OK to complete the setup. Mute Mode shows as On in the Device window.




         Figure 187. Mute Mode On
    9.   If you wish, click Configure again, then toggle Mute Mode to Off to turn it off before the
         allotted time has expired.




                                                                                          107
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




Device: Protect Another Device
      Trend Micro Antivirus+ Security provides a subscription for one Windows device, but also
      lets you switch your protection to another Windows device. When you do so, you lose
      protection on the first device. Go to Protect Another Device for more details.

Privacy: Social Networking Protection
      All editions of Trend Micro Security provide Social Networking Protection to keep you safe
      from security risks when visiting the most popular social networking sites such as Facebook,
      Twitter, Google+, LinkedIn, Mixi, MySpace, Pinterest, and Weibo. In Facebook, you can also
      warn a friend when a link is dangerous. The function is turned on by default in Trend Micro
      Antivirus+, Internet Security, and Maximum Security, automatically activating the Trend
      Micro Toolbar.
      To use Social Networking Protection:




           Figure 188. Console > Privacy
      1.   To configure Social Networking Protection, click Privacy in the Console. The Privacy
           screen appears, with the Social Networking Protection panel at the top.




           Figure 189. Social Networking Protection
      2.   Click Configure. The Social Networking Protection toggle screen appears.




108
Trend Micro™ Security 2021 for Windows – Product Guide                                      v1.0




         Figure 190. Social Networking Protection On
    3.   Social Networking Protection is turned On by default and the browser(s) installed on
         your system are shown. Trend Micro Security protects Internet Explorer, Firefox,
         Chrome, and Edge on the PC. If you wish, click the slider from On to Off to disable the
         function. Trend Micro does not recommend this.
    4.   Open your browser, select the Trend Micro Toolbar, and note that Rate links on web
         pages is selected by default.




         Figure 191. Rate Links on Web Pages
    5.   Select Rate links on mouseover to enable the feature. Now, when you mouse-over a
         link in search results, Trend Micro Security will scan it in real-time and provide you with
         a rating and details about it.




                                                                                            109
Trend Micro™ Security 2021 for Windows - Product Guide                                   v1.0




           Figure 192. Safe Trend Micro Page Rating




           Figure 193. Dangerous Trend Micro Page Rating
      6.   Simply position your mouse over the checkmark to view details about the rating.
      7.   If you click on a bad link, you’ll be blocked.




110
Trend Micro™ Security 2021 for Windows – Product Guide                                     v1.0




         Figure 194. Dangerous Page
    8.   You can still open the page by clicking Still want to open this page, despite the risk?
         Trend Micro doesn’t recommend this.
    9.   The same link ratings and mouse-over functions are available from within supported
         social networking sites. Note too, that when a URL posted on Facebook is rated as
         dangerous by Trend Micro Security, you can warn your friend about it.




         Figure 195. Dangerous URL on Facebook Detected by Trend Micro Security
    10. Below the dangerous URL, click the link Warn your friend about this post. Trend Micro
        Security adds the warning to the comment field.




                                                                                           111
Trend Micro™ Security 2021 for Windows - Product Guide                                  v1.0




          Figure 196. Warn a Friend About the Dangerous URL
      11. Click Enter to post the warning. Trend Micro Security posts the warning along with a
          Welcome link from Trend Micro. The user is advised to remove the dangerous link and
          to scan their computer for security threats.




          Figure 197. Dangerous URL Warning Posted on Facebook


Privacy: Pay Guard
      All editions of Trend Micro Security provide Pay Guard, which helps keep you safe from
      security risks when banking or shopping online with Chrome, Firefox, Edge, or Internet
      Explorer. When you open Pay Guard, its powerful protection features are applied to your
      default browser automatically.
      Pay Guard protects all the data in your financial transactions, including credit card
      information and personal data. With Pay Guard, all the extensions in your default browser




112
Trend Micro™ Security 2021 for Windows – Product Guide                                 v1.0




    are turned off. Security-related extensions, such as Trend Micro Toolbar or Password
    Manager, may be added later, if you choose. The next time you use Pay Guard, they’ll also
    be loaded.
    To open Pay Guard:
    1.   Double-click the Pay Guard shortcut on your Windows desktop.




         Figure 198. Pay Guard Shortcut
    2.   Trend Micro Pay Guard opens, using the protected version of your default browser.




         Figure 199. Trend Micro Pay Guard (Chrome Example)
    3.   Browse to your bank or to a commercial site where you may wish to conduct financial
         transactions and sign in as you normally would. Pay Guard protects you against browser
         injections and other threats to your identity or security.
    4.   You may configure Pay Guard in the Trend Micro Security Console to automatically load
         when you go to a financial website. First, open the Console.




                                                                                       113
Trend Micro™ Security 2021 for Windows - Product Guide                                     v1.0




           Figure 200. Trend Micro Security Console
      5.   Once the Console is open, click the Privacy icon. The Privacy screen appears, with the
           Pay Guard panel second in the list.




           Figure 201. Privacy > Pay Guard
      6.   Click Configure in the Pay Guard panel. The Introduction screen appears.




114
Trend Micro™ Security 2021 for Windows – Product Guide                                 v1.0




         Figure 202. Trend Micro Pay Guard Introduction
    7.   Click OK, to close the Introduction. The Pay Guard Configuration screen appears.




         Figure 203. Pay Guard Configuration
    8.   Note that Ask every time before opening banking or shopping websites in Pay Guard is
         checked by default. Uncheck to disable the permission popup.
    9.   Click (+) Add to add a financial or commercial website to Pay Guard. A popup appears.




         Figure 204. Add or Edit a Website
    10. Type the URL of the website you wish to add. E.g., https://www.wellsfargo.com and
        click OK. The site is added to Pay Guard.
    11. Launch your preferred browser and type the URL of the site you just added. Pay Guard
        launches and displays over your browser’s page.




                                                                                       115
Trend Micro™ Security 2021 for Windows - Product Guide                                      v1.0




           Figure 205. Pay Guard -> Wells Fargo
      12. Log into your account using Pay Guard, knowing your transactions are kept secure.
      13. Note that during first-time use, banks or other financial sites may ask you to verify your
          use of Pay Guard, so they recognize the browser.

Data: Folder Shield
      In the Data window, you can configure Folder Shield to your specifications.
      To configure Folder Shield:
      1.   Open the Trend Micro Security Console.




           Figure 206. Console > Data
      2.   Click the Data icon. The Data screen appears.




116
Trend Micro™ Security 2021 for Windows – Product Guide                                     v1.0




         Figure 207. Data | Folder Shield
    3.   Click Folder Shield > Configure to configure the settings. The Introduction screen
         appears.




         Figure 208. Folder Shield Introduction
    4.   Click OK to close the Introduction. The Manage Folders window appears.




         Figure 209. Manage Folders
    5.   Click the X button for any folders you wish to delete from the Protect Folders list.




                                                                                           117
Trend Micro™ Security 2021 for Windows - Product Guide                                      v1.0




      6.   Click the Manage Folders button to add folders to the Protected Folders list. A window
           appears letting you Choose Folders to Protect.




           Figure 210. Choose Folders to Protect
      7.   Scroll up or down to choose the additional folder(s) in the Folder Tree. For example, you
           can select the main User’s folder (this should be your name) to protect all folders for
           that User; or you may select additional individual folders for protection.
      8.   In this example, we choose Videos. Click OK to save your selection.




           Figure 211. Videos Added

      Note:    If you select the main user’s folder, you may encounter additional warning
               popups under certain conditions. Don’t worry! If you follow the rules given below
               for adding programs to the Trusted Program List, you’ll still keep yourself safe.
      9.   Videos now appears in the list. Click OK to close the window.
      10. You can also click the link Trusted Program List to add a trusted program to a list of
          applications that can access protected folders. The Trusted Program List appears.




118
Trend Micro™ Security 2021 for Windows – Product Guide                                   v1.0




        Figure 212. Trusted Program List
    11. Click + Add to add a program. A dialog appears, letting you Add an Item to the list.




        Figure 213. Add an Item
    12. Click Browse, then navigate to the Program Files folder on your computer.




        Figure 214. Local Disk (C:) - Program Files
    13. In the Program Files folder, double-click folders to open them, until you locate the
        program you wish to add.




                                                                                         119
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




          Figure 215. AIM Toolbar




          Figure 216. Add an Item
      14. Select the Application, click Open to add it, then Ok to complete the process. The
          program appears in the Trusted Program List.




          Figure 217. Trusted Program List
      15. Click Done, then OK to close the Folder Shield Configure window. Your program is now
          added to the Trusted Program List.




120
Trend Micro™ Security 2021 for Windows – Product Guide                                    v1.0




How Folder Shield Works
   Example 1:
    1.   Now, what if a program that’s not in Trend Micro’s list of known good programs, such as
         encrypting ransomware, unexpectedly tries to change any files in your protected folder?
    2.   A popup will appear, asking if you want to Block this program. Because you also have
         the option to Trust this program, what should you do?




         Figure 218. Block this program?
    3.   In a setting where you’re just doing a search, or browsing a website, or watching a video
         and the pop-up appears, it’s quite likely that malware or ransomware is trying to install,
         to maliciously change or encrypt your files. In this case, Block is the recommended
         action.
    4.   Note too, that even if the program trying to execute shows up under a familiar name—
         such as winword.exe (for Microsoft Word), excel.exe (for Microsoft Excel), or
         photoshop.exe (for Adobe Photoshop), you should also click Block.
    5.   Malware or encrypting ransomware can disguise itself under familiar program names
         and the unexpected nature of the event that triggered the popup is a clue that it’s
         probably dangerous.
    Example 2:
    1.   But what if you’re just trying to open a file in your protected folder and the popup
         appears, asking you if you want to Block this program?




                                                                                          121
Trend Micro™ Security 2021 for Windows - Product Guide                                        v1.0




           Figure 219. Block this program?
      2.   Even in this case, you should generally accept Folder Shield’s judgment and click Block
           to stop the action.
      3.   So, when should you click Trust this program? Because trusted programs are
           automatically added to the Trusted Program List, potentially exposing you to risk, you
           should only click Trust this program under one or more of the following conditions:
           •    If you remember downloading, installing, and using the program before.
           •    If the program was downloaded from a reputable site, such as CNET’s
                Download.com, which tests all software submitted to the site for malware before
                posting.
           • If you’ve done your research and have determined that the software has a known
                good reputation, as given on the official download page, along with frequently
                asked questions (or F-A-Qs) and/or a Support page, and does not appear in any
                websites that list malicious software.
           • If it’s software that you have developed personally or internally for organizational
                purposes.
      4.   In this last instance, you may wish to file a reclassification case to Trend Micro Support,
           so the program will not be blocked by default by Folder Shield. Go here to find out how
           to do that: [Reclassification Requests]
      5.   Or go here for advice if you’re worried you may be under attack by ransomware:
           [Ransomware Support]




122
Trend Micro™ Security 2021 for Windows – Product Guide                                     v1.0




    6.   After a few moments, if you don’t click Block, Folder Shield will block the program
         anyway. The popup will change to Programs Blocked, and the Trust this program link
         will change to More details…




         Figure 220. Programs Blocked
    7.   Click More details… to get more details on the programs blocked and the targeted file
         or files. The Logs window appears.




         Figure 221. Details
    8.   The Details panel will show the Name of the program blocked, the Response taken, and
         the Targeted file or files.
    9.   If you click Unblock, the program will be added to the Trusted Program list. As
         mentioned, if you do this, you could open yourself to a security risk now or in the future.
    10. Click the right-arrow to close the Details panel and view the Folder Shield log table, with
        the Date/Time of all incidents, the Name of the offending program, and the Responses
        shown in the table.




                                                                                           123
Trend Micro™ Security 2021 for Windows - Product Guide                                     v1.0




           Figure 222. Folder Shield Logs
      11. Click Export if you wish to export the table for future reference or for troubleshooting
          with a Trend Micro Support expert.
      12. Click Close to close the table, then OK to close the warning popup.

Family: Upgrade Now
      Keep your family safe online by upgrading to Trend Micro Maximum Security for Parental
      Controls.
      To get Parental Controls:
      1.   Open the Trend Micro Security Console.




           Figure 223. Console > Family
      2.   Click the Family icon. The Family screen appears.




124
Trend Micro™ Security 2021 for Windows – Product Guide                                v1.0




         Figure 224. Family
    1.   Click Upgrade Now and follow the online instructions to upgrade to Trend Micro
         Maximum Security to enable Parental Controls.
    2.   By upgrading to Maximum Security, you can
         •   Restrict or filter your children’s access to websites and programs
         •   Help manage online reputation of your children
         •   Block inappropriate images in web search results.




                                                                                      125
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




Chapter 5: Trend Micro Internet Security

      This chapter provides detailed instructions for configuring and using Trend Micro Internet
      Security. All features described in this chapter are also included in Trend Micro Maximum
      Security.

Protection Overview
      Trend Micro Internet Security provides everything included in Trend Antivirus+ Security,
      but adds some significant protections and tools, outlined below. To enable all functions, you
      need a paid version of Internet Security.




      Figure 225. Trend Micro Internet Security Console




      Figure 226. Device > PC Health Checkup




126
Trend Micro™ Security 2021 for Windows – Product Guide              v1.0




    Figure 227. Privacy > Privacy Scanner | Data Theft Prevention




    Figure 228. Data > Secure Erase | Password Manager Free Trial




    Figure 229. Family > Parental Controls




                                                                    127
Trend Micro™ Security 2021 for Windows - Product Guide                               v1.0




      Figure 230. 3-Device Option – Windows and Mac



      Note:   Trend Micro Internet Security has additional features beyond Trend Micro
              Security Antivirus +. These include
              Device: Smart Scheduled Scans, PC Health Checkup
              Privacy: Privacy Scanner, Data Theft Prevention
              Data: Secure Erase and Free Trial Offer for Password Manager
              Family: Parental Controls
              Additional Seats: 3-Device Option – Windows and Mac: Protect 2 more devices or
              scan your network to find devices.




128
Trend Micro™ Security 2021 for Windows – Product Guide                                     v1.0




    ADDITIONAL TOOLS FOR TREND MICRO SECURITY INTERNET SECURITY PAID VERSION
    Smart Schedule Scans
    Trend Micro Internet Security provides a new way to conduct scheduled scans with its Smart
    Schedule. Based upon recent computer usage, the most suitable scan will start automatically
    at an appropriate time.
    PC Health Checkup
    Trend Micro Internet Security adds the PC Health Checkup, which can improve PC
    performance by cleaning up temporary files, registries, and the Start-up Manager. It also
    checks for potentially incompatible programs (PIPs). Reports provide information on how
    your computer has been optimized.
    Privacy Scanner
    Trend Micro Internet Security adds Privacy Scanner for Facebook, Twitter, and LinkedIn, and
    the Internet Explorer, Google Chrome, and Mozilla Firefox browsers. The Privacy Scanner
    scans your privacy settings, alerts you to settings that expose you to potential identity theft,
    and lets you automatically change them.
    Data Theft Prevention
    With its Data Theft Prevention feature, Trend Micro Internet Security allows you to prevent
    data leakage (from email and instant messaging tools) or data theft (from tools such as
    keyloggers).
    Secure Erase
    Trend Micro Internet Security also adds Secure Erase, which shreds computer files that have
    sensitive information, making it impossible for an unauthorized person to recover them.
    Parental Controls
    Trend Micro Internet Security allows parents to restrict access to websites by users, rule
    sets, and categories. Parental Controls also gives parents the ability to limit the amount of
    time their child is allowed to use the Internet. Trend Micro Security’s Parental Controls tap
    into Windows User Accounts, assigning each rule set to a specific user.
    Password Manager
    Trend Micro Internet Security provides easy download access to a Free Trial 5-account
    version of Trend Micro Password Manager, which helps you to manage all your online
    credentials. Trend Micro Security users can buy the full version for unlimited password
    management.
    Protect Another Device: Windows and Mac
    Trend Micro Internet Security’s allows you to protect up to three Windows and Mac devices.
    For example, when you click the Mac icon in Protect Another Device, you can email an
    install link, copy a link, or directly download Trend Micro Antivirus for Mac. You can also scan
    your network to find other devices to protect.




                                                                                           129
Trend Micro™ Security 2021 for Windows - Product Guide                                  v1.0




Device: Security Settings: Security & Tuneup Controls >
Smart Scheduled Scan
      Trend Micro Internet Security provides a new way to conduct scheduled scans with its Smart
      Schedule. Based upon recent computer usage, the most suitable scan will start automatically
      at an appropriate time.
      To view Smart Schedule scan:




           Figure 231. Trend Micro Internet Security Console
      1.   In the Trend Micro Internet Security Console, click Device. The Device window appears.




           Figure 232. Device
      2.   Click Configure in the Security Settings panel. The Security & Tuneup Controls window
           appears, with Scan Preferences selected by default.




130
Trend Micro™ Security 2021 for Windows – Product Guide                                    v1.0




         Figure 233. Security & TuneUp Controls > Scan Preferences
    3.   Click Scheduled Scans. The Scheduled Scans screen appears.




         Figure 234. Scheduled Scans > Smart Schedule
    4.   Observe that Smart Schedule is chosen by default. If you leave this setting as is, Trend
         Micro Internet Security will itself decide, based on your recent computer usage, when
         the most suitable scan (Quick or Full) should be conducted.
    5.   Alternately, you may Set a specific schedule, along with Scan type (Quick or Full), as
         described in the previous chapter.
    6.   The option Notify me before a scheduled scan starts is turned on by default. Uncheck
         the checkbox if you do not wish to be notified.




                                                                                          131
Trend Micro™ Security 2021 for Windows - Product Guide                                   v1.0




Device: PC Health Checkup | Security Settings
      Trend Micro Internet, Maximum, and Premium Security provide a PC Health Checkup that
      can help you recover disk space, make Microsoft Windows start faster, clean up your instant
      messaging history, and optimize your computer’s performance. You can also plan scheduled
      tune-ups that can automatically keep everything running smoothly.
      Note:    PC Health Checkups are automatically performed whenever you do a Quick or Full
               Scan, but you can also conduct a PC Health Checkup on its own.

Perform a PC Health Checkup
    To perform a PC Health Checkup:
      1.   Click Device > PC Health Checkup > Start in the Console.




           Figure 235. Device > PC Health Checkup
      2.   A PC Health Checkup scan begins immediately, showing the progress of the
           optimization.




           Figure 236. Device > PC Health Checkup > Start
      3.   When the scan completes, a Results screen appears, providing an indicator of your
           Optimization Level—in this case, Very Good, suggesting possible improvements.




132
Trend Micro™ Security 2021 for Windows – Product Guide                                   v1.0




         Figure 237. PC Health Checkup Results
    4.   Click Make Improvements to make the improvements. PC Health Checkup makes the
         improvements to your system.
    5.   You can also click Show Details to obtain more details about the suggested
         improvements. The Details screen appears.




         Figure 238. PC Health Checkup Details
    6.   Details include the following:
         •   Fix Security Vulnerabilities
         •   Remove potentially incompatible programs
         •   Reduce Computer Startup Time
         •   Regain Disk Space
         •   Clean Privacy Data
    7.   Again, click Make Improvements to make the improvements; the results will be
         displayed.
    8.   Click Back to return to the Optimization Level window. The level will be adjusted to
         show your improvements.




                                                                                         133
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




           Figure 239. Optimization Level: Excellent
      9.   Click Close to close the Optimization Level window. This returns you to the Device
           Settings window.

Configure PC Health Checkup
   To configure PC Health Checkup:
      1.   Back in the main Console screen, click Device > Security Settings > Configure. The
           Protection Settings screen appears, with Security & Tuneup Controls > Scan
           Preferences shown by default.
      2.   Click PC Health Checkup to configure its settings.




           Figure 240. PC Health Checkup Settings
      3.   You can define how PC Health Checkup works by checking/unchecking a Security
           Vulnerability or Unneeded System Files item. All items are checked by default.
               Check for security vulnerabilities
               •    Windows Update
               •    Firewall Protection
               •    Internet Explorer
               •    User Account Control Settings
               •    Flash Player Update




134
Trend Micro™ Security 2021 for Windows – Product Guide                                  v1.0




             Check for unneeded system files
             •   Temporary Windows Files
             •   Windows Update history
             •   Temporary web browser files
             •   Temporary application files
             •   Recycle Bin contents
             Check for potentially incompatible programs. Uncheck to disable this in your PC
             Health Checkup.
             Include PC Health Checkup with Quick Scan and Full Scan. Uncheck this to disable
             PC Health Checkup with Quick and Full scans.
    4.   Click Apply to apply any changes.

Security Report: PC Health Checkup
   Once you have conducted one or more PC Health Checkups, you can view a PC Health
   Checkup Security Report.
    To view a PC Health Checkup Security Report:
    1.   Open the Trend Micro Security Console.




         Figure 241. Security Report Tool
    2.   Click the Security Report tool. The Security Report appears, with Security Threats
         selected by default.




                                                                                        135
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




           Figure 242. Security Threats
      3.   Click the PC Health Checkup menu item to display a Report.




           Figure 243. PC Health Checkup Report
      4.   Click See more details to obtain tabular data on Security and PC Health Checkup results.




           Figure 244. PC Health Checkup Logs
      5.   Use the View drop-down menu to view different logs, including Regain Disk Space and
           Clean Privacy Data.
      6.   Click Export to export the log in .CSV or .TXT format.




136
Trend Micro™ Security 2021 for Windows – Product Guide                                    v1.0




    7.   Click Parental Controls to see the report on Parental Controls. (Not yet set up. Click Set
         UP to set up. Go to Family: Parental Controls for the setup process.)




         Figure 245. Security Report for Parental Controls
    8.   Monthly Security Reports are automatically generated by Trend Micro Security and
         emailed to you at the email address you used to create your account. Your monthly
         report includes
         •   A list of Computers Protected in your account
         •   A Threat Summary, including the various types of threats detected
         •   A PC Health Checkup, including amount of space recovered and seconds saved at
             startup
         •   Parental Controls, including violations of web and usage rules
         •   An invitation and button to protect other devices, the number of which depends
             upon your active Trend Micro licenses.




                                                                                          137
Trend Micro™ Security 2021 for Windows - Product Guide                                   v1.0




Device: Protect Another Device
      Trend Micro Internet Security provides a subscription for three Windows or Mac devices,
      including Windows devices in S Mode. Periodically, a popup will appear reminding you that
      you can protect more devices, as well as click Scan Network to apply your subscription to
      the devices the scan finds.




      Figure 246. Scan Network
      Go to Protect Another Device: PCs, Macs, Android and iOS Mobile Devices for more details.

Privacy: Privacy Scanner: Social Network Privacy & Web
Browser Privacy
      The Trend Micro Security Privacy Scanner works with Facebook, Twitter, and LinkedIn and
      supported PC browsers (Chrome, Firefox, Edge, and Internet Explorer). It’s turned on by
      default in Trend Micro Internet and Maximum Security. The default setting also turns on the
      Trend Micro Toolbar, which can be used to launch the Privacy Scanner.
      NOTE:    Make sure the Trend Micro Toolbar is already enabled in your browser before you
               try to use the Privacy Scanner. See Enable Trend Micro Toolbar for details.

      To use the Privacy Scanner:
      1.   Double-click the Trend Micro Security shortcut on the desktop to open the Trend Micro
           Security Console. The Trend Micro Security Console appears.




138
Trend Micro™ Security 2021 for Windows – Product Guide                                  v1.0




         Figure 247. Trend Micro Security Console > Privacy
         Do one of two things:
    2.   In the main Console window, click the Privacy icon. The Privacy window appears.




         Figure 248. Privacy > Facebook Privacy Scanner
    3.   Click Configure in the Privacy Scanner panel. The Privacy Scanner window appears.




         Figure 249. Privacy Scanner window
    4.   Ensure the slider is On and click Check Now in the Social Network Privacy panel.




                                                                                        139
Trend Micro™ Security 2021 for Windows - Product Guide                                     v1.0




           OR:
      5.   Open your browser and select the Trend Micro Toolbar > Check your online privacy.




           Figure 250. Check your online privacy
      6.   Both actions take you via your browser to the Trend Micro Privacy Scanner webpage,
           with the Facebook sign-in panel shown by default.

Facebook Privacy Settings
   To check your Facebook Privacy Settings:




           Figure 251. Trend Micro Privacy Scanner | Facebook
      1.   In the Privacy Scanner page, click Sign In. Trend Micro Security automatically takes you
           to the Facebook login website.




           Figure 252. Facebook Login Webpage
      2.   Sign in to your Facebook account. The Facebook News Feed page displays, showing
           Trend Micro Security’s Privacy Scanner for Facebook.




140
Trend Micro™ Security 2021 for Windows – Product Guide                                      v1.0




         Figure 253. Facebook > Check My Privacy
    3.   Click See Scan Results. Facebook returns the results, indicating when you have privacy
         concerns.




         Figure 254. Facebook Privacy Concerns
    4.   If you have concerns, click Fix All to fix all the concerns at once using the Trend Micro
         Security recommended privacy settings, or select the drop-down settings menu to fix
         them manually. In this example, we’ll choose Fix All. The Fix popup appears.




         Figure 255. Fix All | Editor
    5.   Click Fix for the settings with Privacy Concerns. Trend Micro Security changes your
         settings and returns the result. In this case, since you accepted the default
         recommendations, it returns “Nice work! You don’t have any privacy concerns, but your
         friends might need some help...”




                                                                                            141
Trend Micro™ Security 2021 for Windows - Product Guide                                     v1.0




           Figure 256. Nice work!
      6.   Click the Facebook icon to share a link Trend Micro Security and the Privacy Scanner to
           your friends on Facebook. The Share Link screen appears, allow you to share the post
           on Facebook.




           Figure 257. Share to Facebook


           Upper-left popup:
           •   Share to News Feed or Story
           •   Share on a Friend’s Timeline
           •   Share in a Group
           •   Share in an Event
           •   Send on a Page You Manage
           •   Share in a Private Message
      7.   Choose an option, or simply click Post to Facebook. The link is posted according to your
           choice.




142
Trend Micro™ Security 2021 for Windows – Product Guide                                        v1.0




         Figure 258. Trend Micro - Shared Link

Facebook App Privacy Settings
   Note that the Privacy Scanner also scans Facebook Apps for their privacy settings. When you
   use a social networking app on your Facebook page, such as a game, your privacy settings
   determine who can see your posts.
    To check the privacy settings of your app or game:
    1.   Use Privacy Scanner to perform a Privacy Scan of Facebook, as explained in the previous
         section. Trend Micro Security provides the result.




         Figure 259. Apps (Games) With Privacy Concerns
    2.   Select Fix All, then Fix in the popup, to fix all your app privacy settings at once, or select
         “Who can see each app and its posts?”, then fix each app setting in turn. Facebook tells
         you “Nice work! You don’t have any privacy concerns, but your friends might need some
         help.”




                                                                                              143
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




           Figure 260. Nice Work! You don't have any privacy concerns.

Twitter Privacy Settings
   To check your Twitter Privacy Settings:




           Figure 261. Privacy Scanner | Twitter
      1.   Click the Twitter tab in Trend Micro Privacy Scanner. The Twitter Log In page opens in
           your browser. Click the tab to access it.




           Figure 262. Log in to Twitter
      2.   Sign in to your Twitter account. Your Twitter Settings page appears.




144
Trend Micro™ Security 2021 for Windows – Product Guide                                       v1.0




         Figure 263. Twitter > Settings
    3.   Tap the Privacy Scanner tab. The Trend Micro Privacy Scanner returns the result.




         Figure 264. Twitter Privacy Concerns
    4.   As you did for Facebook, click Fix All or use the editor to edit specific settings. The editor
         appears.




         Figure 265. Fix All | Settings
    5.   Click Fix to fix your settings. Twitter requires that you enter your password to make
         changes to your account.




                                                                                             145
Trend Micro™ Security 2021 for Windows - Product Guide                                       v1.0




           Figure 266. Twitter Password Request
      6.   Click OK to proceed. The Save account changes dialog appears.




           Figure 267. Save Account Settings
      7.   Re-enter your Twitter password and click Save Changes. Twitter saves the changes.
      8.   When the OK dialog reappears, click OK again to ensure you have no remaining privacy
           concerns. The Privacy Scanner returns the result: “Nice work! You don’t have any
           privacy concerns, but your friends might need some help…”




           Figure 268. Privacy Scanner: No Privacy Concerns
      9.   As you did for Facebook, you can click the Twitter icon to post a link to help your friends
           protect their privacy.

LinkedIn Privacy Settings
    To check your LinkedIn Privacy Settings:
      1.   Click LinkedIn in the Privacy Scanner list to begin a privacy scan of LinkedIn. The
           LinkedIn Sign In page appears.




146
Trend Micro™ Security 2021 for Windows – Product Guide                                  v1.0




         Figure 269. LinkedIn Sign In
    2.   Click Sign in to sign in to Linked In.




         Figure 270. Sign In to LinkedIn
    3.   Enter your LinkedIn email address and password and click Sign In. Linked In opens and a
         Privacy Scanner panel appears in your LinkedIn page.




         Figure 271. LinkedIn > Check My Privacy
    4.   Click Check My Privacy to begin a privacy scan of LinkedIn. Privacy Scanner scans your
         privacy settings and returns the result.




                                                                                        147
Trend Micro™ Security 2021 for Windows - Product Guide                                         v1.0




           Figure 272. LinkedIn > 4 Privacy Concerns
      5.   As before click Fix All or use the editor to edit each manually. For the Fix All option, the
           Fix All dialog appears.




           Figure 273. Fix All
      6.   Click Fix to fix all the privacy concerns.




           Figure 274. Nice Work! No Privacy Concerns
      7.   Privacy Scanner returns the result and the familiar “Nice Work!” page appears, where
           you can again help your friends protect their privacy by clicking the LinkedIn icon to post
           a link.
      8.   Trend Micro Security provides ongoing protection for Facebook, Twitter, Google+, and
           LinkedIn. At any time, particularly when the social networking site changes any privacy



148
Trend Micro™ Security 2021 for Windows – Product Guide                                 v1.0




         policies, you can run another Privacy Scan on your social networking pages to check
         your privacy settings.

Web Browser Privacy Settings
   Trend Micro Security Privacy Scanner scans your Web browsers, including Internet Explorer,
   Google Chrome, and Mozilla Firefox, to ensure maximum privacy as you’re browsing the
   internet.
    1.   To initiate a browser scan, simply open your preferred Web browser; for example,
         Internet Explorer.




         Figure 275. Internet Explorer > Check your online privacy
    2.   In the Trend Micro Toolbar, select Check your online privacy. The Trend Micro Privacy
         Scanner portal appears, with Facebook selected by default.




         Figure 276. Trend Micro Privacy Scanner Portal
    3.   Click the installed Web browser you wish to check in the Browsers section; for example,
         Internet Explorer. The Privacy Scanner shows when you have privacy concerns.




                                                                                       149
Trend Micro™ Security 2021 for Windows - Product Guide                                         v1.0




           Figure 277. Privacy Scanner > Internet Explorer
      4.   Click Fix All to fix all the privacy concerns, or manually edit them. When you click Fix All,
           the Fix All dialog appears.




           Figure 278. Fix All
      5.   Click Fix to fix the privacy concerns. Privacy Scanner resets the privacy settings in your
           browser and provides a Restart dialog to complete the process.




           Figure 279. Restart Now
      6.   Click Restart Now to apply the changes. The browser restarts with the changed privacy
           settings, saying “Nice Work! You don’t have any privacy concerns, but your friends
           might need some help…”




150
Trend Micro™ Security 2021 for Windows – Product Guide                                  v1.0




         Figure 280. Nice Work!
    7.   Repeat this process for each of your installed browsers.
    8.   Note that you can reset your privacy settings for any supported browser (Internet
         Explorer, Chrome, or Firefox) from within that browser for any of the other supported
         browsers installed on your computer.

Privacy: Data Theft Prevention
    Data Theft Prevention prevents hackers and spyware from stealing sensitive data like credit
    card numbers, passwords, and email addresses. It can also stop children from accidentally
    sending out personal information through Outlook email, via instant messaging, or to
    untrustworthy websites.
    To activate Data Theft Prevention in Trend Micro Security Internet Security (or Maximum
    and Premium Security) you must first create an email address and password. See the
    previous section for Trend Micro Security Antivirus+ to obtain instructions on doing this.




                                                                                        151
Trend Micro™ Security 2021 for Windows - Product Guide                                        v1.0




      To activate Data Theft Prevention:




           Figure 281. Trend Micro Internet Security Console
      1.   Click Privacy icon in the Console. The Privacy screen appears, showing the tools
           available.




           Figure 282. Privacy Options
      2.   Click Configure in the Data Theft Prevention panel. Trend Micro Internet Security
           provides you with an introduction to Data Theft Prevention.




           Figure 283. Data Theft Prevention Introduction




152
Trend Micro™ Security 2021 for Windows – Product Guide                                     v1.0




    3.   Click OK to close the introduction. The Password screen appears. A password is required
         to use Data Theft Prevention or Parental Controls in Trend Micro Security.




         Figure 284. Select a Password
    4.   Enter a password and confirm it. Fill out the Password hint and Email address, in case
         you forget your password later. This will enable Trend Micro to send you a new
         password. Then click Create. The Data Theft Prevention settings screen appears, with
         the toggle set to Off by default.




         Figure 285. Data Theft Prevention
    5.   Click the slider to On to enable Data Theft Protection.
    6.   Trend Micro Security Internet Security provides you with some suggested categories
         such as Phone number and Credit card. You can edit any existing category name by
         typing over it. For better protection, don’t provide the entire word or number.
    7.   In the What to Protect column, type the actual data you wish to protect; for example, in
         the phone number field you might type 899-999
    8.   After you save it, Trend Micro Security hides it from view by using asterisks. Simply click
         in the field to make it visible.
    9.   Click +New Category to add a new category.
    10. Click the trashcan in the right-hand column of What to Protect to delete any category.
    11. Click Ok to save your changes.




                                                                                           153
Trend Micro™ Security 2021 for Windows - Product Guide                                       v1.0




      DTP Limitations
      •    Data Theft Prevention won’t protect the receiving data via POP3 traffic.
      •    Data Theft Prevention monitors HTTP traffic (ports 80, 81, 8080, and any proxy server
           port you configure in your Microsoft® Internet Explorer® settings), but not HTTPS traffic
           (i.e., encrypted information cannot be filtered, such as webmail).
      •    Data Theft Prevention uses SMTP on TCP port 25/587 and is blocked as spec. TLS and
           SSL encryption authentication don't block as spec. Most free webmail programs provide
           TLS and SSL encryption authentication such as Hotmail, Gmail, and Yahoo! Mail.
      •    Data Theft Prevention doesn’t monitor “IMAP” traffic as spec. An IMAP server is
           generally used with programs such as Microsoft Exchange Server, Hotmail, Gmail, AOL
           Mail.
      •    Data Theft Prevention can protect a maximum of 20 entries that have different data and
           categories.

Data: Secure Erase
      Deleting a file just removes the directory information used to find it, not the actual data. The
      Secure Erase function provided in Trend Micro Internet Security (and also in Maximum and
      Premium Security) overwrites the unwanted file with data, so no one can retrieve the
      contents; while Permanent Erase overwrites the unwanted files making seven passes
      (overwriting the files 21 times, meeting US Government Security Standards).
      To enable Secure Erase / Permanent Erase:




           Figure 286. Secure Erase
      1.   In the main Console, click Data, then Configure for Secure Erase. The Secure Erase
           Introduction window appears.




154
Trend Micro™ Security 2021 for Windows – Product Guide                                   v1.0




         Figure 287. Secure Erase Introduction
    2.   Click OK to close the Introduction window. The Type of Erase window appears, with
         Quick Erase selected by default.




         Figure 288. Type of Erase
    3.   Move the toggle to On to enable the function.
    4.   Keep Quick Erase or select the Permanent Erase button.
    5.   Click OK to save your changes.


    To Secure/Permanent Erase a file:
    1.   Right-click a folder or file to perform a Quick/Permanent Erase. A file processing popup
         appears.




                                                                                         155
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




           Figure 289. Right-click File for Secure Erase
      2.   Select Delete with Secure Erase / Permanent Erase.
      3.   The folder or file is securely deleted.

Data: Password Manager - Free Trial
      Trend Micro™ Password Manager lets you easily sign into websites without having to
      remember multiple passwords. A Free Trial for Password Manager—which allows you to
      save up to 5 passwords—is available for download from the Trend Micro Internet Security
      Console.
      Note:    A full, unlimited version of Trend Micro Password Manager is automatically
               installed with Trend Micro Maximum and Premium Security. See the following
               chapter for details: Data: Password Manager - Full Version
      Features include:
      •    URL and Password Management - Automatically capture your websites and password
           login credentials in a complete secure environment
      •    Multi-user Access – Multiple users can use Password Manager on the same computer.
      •    Web Console Management – Password Manager lets you use a Web Management
           Console to manage your passwords, notes, and other credentials. The Web
           Management Console also provides a password strength indicator, to increase the
           security of your accounts.
      •    Cloud Storage and Synchronization - Credentials are available across all devices where
           Password Management is installed
      •    Password Generator - Automatically generate strong passwords with custom criteria for
           increased login security
      •    Secure Notes Management - Store and manage Secure Notes regarding your accounts,
           logins, and procedures.
      •    Password and Data Encryption – All passwords entered in supported browsers are
           encrypted. AES 256-bit Encryption ensures the highest security for your data.




156
Trend Micro™ Security 2021 for Windows – Product Guide                                      v1.0




    •    Secure Browser - Use the Secure Browser on the PC and Mac to ensure security and
         privacy for online financial transactions.
    •    Profile for Auto-Form Filling - Create a Profile to enable auto-form filling when filling
         out online forms.
    •    Mobile Support - iOS and Android smartphones and tablet devices are fully supported.


    To Download and Install Password Manager:




         Figure 290. Data > Password Manager Free Trial
    4.   In the Main Console, click Data, then Free Trial for Password Manager. Your default
         browser launches the Password Manager Software page.




         Figure 291. Password Manager Software
    5.   Click Get it for free. The Password Manager Download page appears.




                                                                                            157
Trend Micro™ Security 2021 for Windows - Product Guide                                     v1.0




           Figure 292. Password Manager Download
      6.   Choose the platform you’re on and click the download button. Password Manager
           downloads and presents you with a Run / Save dialog in Internet Explorer. In Chrome or
           Firefox you’re simply presented with the exe file.



           Figure 293. Internet Explorer – Run



           Figure 294. Chrome - EXE
      7.   Click Run or double-click the EXE file to begin the installation. The Password Manager
           Installer begins the install process, and the User Account Control dialog appears.




           Figure 295. User Account Control
      8.   Click Yes to continue. Password Manager Downloader downloads the file.




158
Trend Micro™ Security 2021 for Windows – Product Guide                                      v1.0




         Figure 296. Password Manager Downloader
    9.   The installer then presents you with the License Agreement.




         Figure 297. License Agreement
    10. The installer picks the default location for installation. You can click the link to change
        the location, but Trend Micro doesn’t recommend this.
    11. Note the checkbox Help make Password manager better is checked by default. This
        provides technical data to Trend Micro to help improve the product; no personal data is
        shared. If you wish to opt out of this feedback, uncheck the checkbox.
    12. Read the License Agreement. If you agree, click Agree and install. The installation
        proceeds and a progress dialog appears, showing you the progress of the installation.




         Figure 298. Password Manager Installation Progress
    13. When the installation is complete, a wizard appears to help you get started.




                                                                                            159
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




          Figure 299. Start Now
      14. Click Start Now to begin the configuration. A window appears in your preferred browser
          to get the browser extension.




          Figure 300. Get Browser Extension
      15. Click Get Browser Extension. This will close your open browser and begin to install the
          extension.




          Figure 301. Install Extension
      16. Click Install Extension (for Chrome). A popup appears to add the extension to your
          browser.




160
Trend Micro™ Security 2021 for Windows – Product Guide                                    v1.0




        Figure 302. Add Extension
    17. Click Add Extension. The extension is added to your browser.




        Figure 303. Installation Complete
    18. When the installation is complete, a screen appears for you to sign into your Trend
        Micro Account.




        Figure 304. Sign Into Your Trend Micro Account
    19. Enter the same email address and password you used to register Trend Micro Internet
        Security (and to create an account) and click Next. (This will facilitate your easy upgrade
        to a Paid edition of Password Manager, should you decide to purchase a subscription.)
        The Select Your Version screen appears.




                                                                                          161
Trend Micro™ Security 2021 for Windows - Product Guide                                   v1.0




          Figure 305. Use the Free Version
      20. Use the free version is selected by default. Click Next. The Protect Your Passwords
          screen appears.




          Figure 306. Protect Your Passwords
      21. Click Next. The Create Your Master Password screen appears.




          Figure 307. Create Your Master Password
      22. Use between 6 and 20 characters and at least two kinds of characters among letters,
          numbers, and symbols.
      23. Confirm your Master Password and provide yourself a Password Hint to help you
          remember it and click Create. You’re now ready to start using Password Manager.




162
Trend Micro™ Security 2021 for Windows – Product Guide                                 v1.0




    24. Click the Password Manager icon in your browser. The Password Manager popup
        appears.




        Figure 308. Provide your Master Password
    25. Enter your Master Password and click the Lock icon. The Password Manager extension
        opens, with a QR code to download Password Manager to your smartphone.




        Figure 309. QR Code
    26. Simply scan the QR Code with a code scanner and it will take you to Google Play or the
        Apple App Store.
    27. Otherwise, simply sign in to any website and Password Manager will save your
        password—up to 5 passwords for the Free version.
    28. For example, go to www.yahoo.com, enter your login ID and password, and sign in.




                                                                                       163
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




          Figure 310. Save Now
      29. Password Manager captures your login ID and password. Click Save Now to save it to
          Password Manager.
      30. In the future, simply go to the same website login page and Password Manager will
          prompt you to click Sign In to sign into your account.




          Figure 311. Sign In
      31. You may also go directly to Password Manager by clicking the Password Manager icon in
          your browser. This opens your accounts list. Simply click the account listing to take you
          to the account webpage, where you can click the above Sign In button to sign in.




          Figure 312. Yahoo Captured
      32. Repeat the process for up to four additional passwords in the Free version.
      NOTE:   You can upgrade to a Paid edition of Password Manager at any time and retain
              your five stored passwords. Upgrading to Trend Micro Maximum or Premium




164
Trend Micro™ Security 2021 for Windows – Product Guide                                    v1.0




             Security will also provide you with a full 1-year subscription to Password
             Manager.
    33. For full instructions on using Trend Micro Password Manager, the Trend Micro™
        Password Manager Product Guide is available for download from the Trend Micro
        Support site at Trend Micro Password Manager Support.

Family: Parental Controls
    The Parental Controls tool in Trend Micro Internet and Maximum Security lets you protect
    your children from inappropriate websites, limit their time on the internet, and see detailed
    reports about what they do online.
    To enable Parental Controls in Trend Micro Security Internet Security, you first have to enter
    an email address and password. See the previous section on Data Theft Prevention to obtain
    instructions on doing this.
    Note:    The instructions below are tailored to Windows 10 users. The process for creating
             a new user account in Windows 7 or 8.1 is similar, but not identical.
    To enable Parental Controls:
    1.   Click the Family icon in the Trend Micro Security Console. The Family > Parental
         Controls screen appears.




         Figure 313. Family > Parental Controls
    2.   Click Configure. The Parental Controls Introduction screen appears.




                                                                                          165
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




           Figure 314. Parental Controls Introduction
      3.   Read the instructions and click OK to continue. A screen appears for you to enter your
           Password.




           Figure 315. Enter Password
      4.   Enter your Password and click OK. The Parental Controls Get Started screen appears.




           Figure 316. Parental Controls Get Started
      5.   Important note: at the bottom of the screen you’re asked Do your children have their
           own Windows User Accounts for this computer? If they don’t, click the link on the
           question to create them, so your various settings can be assigned to the proper child.
           The Parental Controls > Add Windows Account screen appears.




166
Trend Micro™ Security 2021 for Windows – Product Guide                                 v1.0




         Figure 317. Parental Controls
    6.   In the lower left-hand corner, click Add Windows Account. The User Accounts Control
         Panel appears.




         Figure 318. Windows User Accounts
    7.   Click Manage another account. The Manage Accounts screen appears.




         Figure 319. Manage Accounts
    8.   Click Add a new user in PC settings. The Accounts > Family & other users screen
         appears.




                                                                                       167
Trend Micro™ Security 2021 for Windows - Product Guide                                     v1.0




           Figure 320. Accounts > Family & other people
      9.   Click Add someone else to this PC. A screen appears, asking “How will this person sign
           in?”




           Figure 321. How will this person sign in?
      10. To simplify this example, we’ll start your child without a Microsoft Account. (You can
          change to a Microsoft Account later.)
      11. Click “I don’t have this person’s sign-in information.” A screen appears, prompting “Let’s
          create your account.”




168
Trend Micro™ Security 2021 for Windows – Product Guide                                 v1.0




        Figure 322. Let’s create your account
    12. Click Add a user without a Microsoft account. A screen appears, saying “Create an
        account for this PC.”




        Figure 323. Create an account for this PC
    13. Type a name for the account (e.g., Mary), enter a password and confirm it, then provide
        a password hint and click Next. The Accounts > Family & other users screen appears,
        confirming the creation of the account for Mary.




                                                                                       169
Trend Micro™ Security 2021 for Windows - Product Guide                                  v1.0




          Figure 324. Local Account created
      14. Back in the Manage Accounts screen, you’ll see Mary added to the list of accounts on
          this PC.




          Figure 325. Local Account - Mary
      15. Close the Manage Accounts window by clicking the Close Box (X) in the upper-right-
          hand corner.
      16. Back in the Parental Controls > Add Windows Account window, click the Refresh link if
          the new account is not showing. The Mary account now appears in the list.




          Figure 326. New Windows Account Listed




170
Trend Micro™ Security 2021 for Windows – Product Guide                                    v1.0




    17. Uncheck the account you’re logged on to, check the Mary account, and click OK. A
        popup appears, telling you “You have not set the rules for one or more users. Let’s set it
        up now.”




        Figure 327. Set Up Rules Popup
    18. Click Ok. The Website Filter Rules window appears.




        Figure 328. Website Filter Rules
    19. Check Block Untested Websites if you wish. This will block your children from using
        websites Trend Micro has not tested yet.
    20. In the Select An Age popup, choose the age the filter will apply to from the Select an
        age pop-up. For example, choose Ages 3-7 (Child). (You can also define a Custom age
        bracket.)
        For a child this age, all categories and subcategories are checked. Scroll down to see the
        full category/subcategory listings.
        You can check or uncheck a category or subcategory to redefine the filter. You can also
        obtain more information on a category by clicking the more info link; a definition list will
        pop up.
    21. Click Next to define the Time Limits. The Time Limits window appears.




                                                                                          171
Trend Micro™ Security 2021 for Windows - Product Guide                                  v1.0




          Figure 329. Time Limits
      22. Using your mouse pointer, select the weekday and weekend hours you kids should not
          access the web by holding your mouse down and stroking across the hours, then scroll
          down and indicate the number of hours your children may use this computer.




          Figure 330. Allowed Hours on Computer
      23. Upwards in the window you may also Set a simple schedule for weekdays and
          weekends, applying the same schedule across all days at once.




          Figure 331. Detailed Daily Schedule
      24. Click Next. A screen appears, letting you set the child’s program controls.




172
Trend Micro™ Security 2021 for Windows – Product Guide                                      v1.0




        Figure 332. Program Controls
    25. Check Enable program controls, then click Add to add the programs you want to control
        the usage of.




        Figure 333. Program List
    26. Select the program you want to control from the list, or click Browse to find it.




        Figure 334. Browsing for Programs to Add to Program Controls
    27. Navigate to the program in the Programs Folder, select it from its own folder (e.g.,
        Internet Explorer), and click Open. Trend Micro Security adds it to the list of controlled
        programs.




                                                                                            173
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




          Figure 335. Programs in List | IE Added
      28. Check the program checkbox and click OK.




          Figure 336. Change Schedule
      29. The program is added to the Parental Controls window. You can now set the times the
          program may be used. Click Change Schedule in the Scheduled Access field. The
          schedule appears.




          Figure 337. Access Schedule
      30. Block access to the program at the selected times and all hours are selected by default.
          Deselect the hours in the week the child will be permitted use of the program, then click
          OK. When the wizard window appears, click Next.
      31. A screen appears, indicating that protection has been activated for Mary, applying the
          Pre-teen Website Filter, giving the Time Limits and Program Controls.




174
Trend Micro™ Security 2021 for Windows – Product Guide                                     v1.0




        Figure 338. “Mary” Protection Criteria
    32. Click Done to finish adding the parental control for this child. The main Parental
        Controls window reappears.




        Figure 339. Sliders are “On”
    33. In Parental Controls, the slider buttons should be On. If not, slide to On, then click OK.
        The rule set is now applied to the Mary account.
    34. Note that the link Trust or Block Websites allows you to set exceptions to your rules.
        This function was covered in the previous Trend Micro Antivirus+ Security section. Go
        to Exception Lists: Websites for details.
    35. Note also that you can turn the Website Filter, Time Limits, and Program Controls
        functions on or off by using the appropriate slider. You can also edit the functions by
        clicking the hotlinks and making your changes in the respective editor.
    36. Click OK to close the Parental Controls window, then click the respective Close boxes to
        close the Parental Controls window and the Trend Micro Security Console.
    37. In the Windows Menu, select John Doe, then select Mary to switch to her account; then
        sign in using the password you created for her account.




                                                                                           175
Trend Micro™ Security 2021 for Windows - Product Guide                                     v1.0




          Figure 340. Switching to "Mary" Account




          Figure 341. Mary Login
      38. Using your browser, attempt to go to a website at a time prohibited by the account
          rules. Trend Micro Security will block access to the web and provide a No Web Surfing
          Allowed notification, indicating the user cannot use the web at this time.




          Figure 342. No Web Surfing Allowed
      39. During the hours allowed for surfing, if the user attempts to browse to a site not
          permitted by the rules, Trend Micro Security will block access to the site and provide an
          Off Limits notification for the user in the browser.



176
Trend Micro™ Security 2021 for Windows – Product Guide                                   v1.0




         Figure 343. Trend Micro Security Off Limits Notification in Browser
    40. Finally, if the user tries to use a blocked program during the hours you’ve chosen to
        block it, a popup appears saying Program Accessed Blocked.




         Figure 344. Program Access Blocked
    41. If the user knows the Trend Micro Security password on the computer, they can
        override the block. Naturally, for their own safety, kids being monitored should not be
        given access to this password.

Security Report: Parental Controls
    Once you’ve enabled Parental Controls, Trend Micro Security Internet Security provides a
    security report that can give you basic information about how many times your kids have
    attempted to access prohibited sites and the kinds of website violations they are.
    To view the Parental Controls Security Report:
    1.   Open the Trend Micro Security Console.




                                                                                         177
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




           Figure 345. Console > Security Report
      2.   Click the Security Report icon. The Password popup appears.




           Figure 346. Password Screen
      3.   Enter your password and click OK. The Security Report window appears, with Security
           Threats selected by default.




           Figure 347. Security Reports > Security Threats
      4.   Click the Parental Controls tab to show the Parental Controls Security Report. The
           Parental Controls Security Report appears.




178
Trend Micro™ Security 2021 for Windows – Product Guide                                v1.0




         Figure 348. Parental Controls Security Report
    5.   The report will show the Top Categories and Websites Blocked. Use the Account pop-
         up to show the report for All users, or for a specific user account; e.g., “Mary.”
    Note:    The administrator will receive a monthly Security Report via email, which includes
             Parental Controls data.
    6.   Click See More Details, to display the Parental Controls log.




         Figure 349. Parental Controls Logs
    7.   Note that any data older than a year ago will be deleted automatically.
    8.   Click Export to export the Parental Controls log in .CSV or .TXT format.




                                                                                      179
Trend Micro™ Security 2021 for Windows - Product Guide                                    v1.0




Chapter 6: Trend Micro Maximum Security

      This chapter provides detailed instructions for configuring and using Trend Micro Maximum
      Security. The Maximum edition provides everything previously described in the Trend Micro
      Security Antivirus+ and Internet Security chapters, while adding more protections and tools.

Protection Overview
      Trend Micro Maximum Security is functionally the most robust edition of Trend Micro
      Security. To enable all its functions, you need a paid version of Trend Micro Maximum
      Security.




      Figure 350. Trend Micro Maximum Security Console




      Figure 351. Data > Password Manager | Vault



      Note:   Trend Micro Maximum Security’s Additional Features:
              Data: Password Manager (auto-installed) and Vault.




180
Trend Micro™ Security 2021 for Windows – Product Guide                                   v1.0




            Additional Seats: Trend Micro Security Maximum users can protect from five to
            ten devices, depending on the purchase level, choosing among PC, Mac, Android,
            and iOS devices.


    ADDITIONAL TOOLS FOR TREND MICRO SECURITY MAXIMUM SECURITY PAID VERSION
    Password Manager – Auto-installed
    Your installation of Trend Micro Maximum or Premium Security also auto-installs a copy of
    Trend Micro Password Manager onto your computer. Using Password Manager, you can
    easily sign into websites without having to remember multiple passwords. Generate strong
    passwords that are harder to crack and replace weak ones that you’re using because they’re
    easy to remember. Use the Secure Browser to access banking and other financial sites, to
    protect yourself against keyloggers.
    Vault
    Users can enable a password-protected folder that can secure sensitive files. If the computer
    is lost or stolen, the vault can be sealed shut by remote control until the computer is
    returned to its rightful owner.

Device: Protect Another Device
    Trend Micro Maximum Security provides a subscription for five to ten devices, depending on
    the subscription, across Windows, Mac, Android, and iOS devices.
    Go to Protect Another Device: PCs, Macs, Android and iOS Mobile Devices for more details.

Data: Password Manager - Full Version
    Trend Micro™ Password Manager helps you manage and secure all your online credentials,
    ensuring an easy and safe online experience, while offering a faster, more secure, and
    convenient way to access web sites. Using a single Master Password, users have instant
    access to all their login credentials, no matter where they’re located or what device they’re
    using.
    A full 1-year subscription of Password Manager is auto-installed with Trend Micro Maximum
    Security. You can opt out of the auto-installation.




                                                                                         181
Trend Micro™ Security 2021 for Windows - Product Guide                                  v1.0




      To Start Using Password Manager:
      Note:    The instructions below assume you registered Trend Micro Maximum Security
               when you installed it, that you created a Trend Micro Account during activation,
               and that you’re signed in.
      1.   Open the Trend Micro Security Console and click the Data icon. The Data screen
           appears.




           Figure 352. Data > Password Manager > Open
      2.   Click Open in the Password Manager panel. The Password Manager Introduction
           screen appears.




           Figure 353. Password Manager Introduction
      3.   You may check “Do not show this introduction again” if you choose, then click OK to
           close the introduction. A screen appears to Secure Your Passwords and Enjoy Peace of
           Mind.




182
Trend Micro™ Security 2021 for Windows – Product Guide                               v1.0




         Figure 354. Secure Your Passwords and Enjoy Peace of Mind
    4.   Click Start Now. A screen appears for you to Install the Password Manager Browser
         Extension.




         Figure 355. Install the Password Manager Browser Extension
    5.   Click Get Browser Extension. A screen appears to Protect Your Passwords with
         Password Manager. A browser window appears for you to install the extension in your
         default browser; e.g., Chrome.




                                                                                     183
Trend Micro™ Security 2021 for Windows - Product Guide                                   v1.0




           Figure 356. Password Manager Extension for Chrome
      6.   Click Install Extension. In this example, the Chrome Web Store loads in your Chrome
           browser.




           Figure 357. Chrome Web Store - Trend Micro Password Manager
      7.   Click Add to Chrome. A popup appears, asking you to Add “Trend Micro Password
           Manager”?




           Figure 358. Add "Trend Micro Password Manager"?
      8.   Click Add Extension. A popup appears, indicating Trend Micro Password Manager has
           been added to Chrome.




184
Trend Micro™ Security 2021 for Windows – Product Guide                                 v1.0




         Figure 359. Trend Micro Password Manager Added to Chrome
    9.   You may Turn on sync… if you wish by logging into your Google account. For now, click
         the Close (x) box. The Add Ons icon appears in Chrome.




         Figure 360. Pin Password Manager to the Chrome Menu
    10. Click the Add Ons icon, then click the Pin icon to pin the Password Manager extension
        to the Chrome menu. The icon appears.




         Figure 361. Password Manager Installation Complete
    11. Your browser indicates Installation Complete. You now need to create a Master
        Password to begin using Password Manager.
    12. Click the Password Manager icon in your browser. The Password Manager drop-down
        menu appears.




                                                                                       185
Trend Micro™ Security 2021 for Windows - Product Guide                                      v1.0




          Figure 362. Create Master Password
      13. Click Create Master Password Now. A screen appears for you to Create Your Master
          Password.




      14. Create your Master Password, Confirm it, and provide yourself a Master Password
          Hint. Use a mixture of at least 8 different letters, numbers, or symbols and try not to use
          common words that are easy to guess.
      15. Click Create and a screen appears indicating that Password Manager is Ready to Protect
          Your Passwords.




186
Trend Micro™ Security 2021 for Windows – Product Guide                          v1.0




    16. Click Open Password Manager to open the Management Console, or click the Password
        Manager icon to show the Extension drop-down menu.




        Figure 363. Password Manager Management Console (1)




                                                                                187
Trend Micro™ Security 2021 for Windows - Product Guide                                      v1.0




          Figure 364. Password Manager Extension
      17. Either way, provide your Master Password, then click the Unlock icon to log in.
          Password Manager opens and is ready to capture your passwords.




          Figure 365. Password Manager Management Console (2)




188
Trend Micro™ Security 2021 for Windows – Product Guide                                v1.0




         Figure 366. Password Manager Extension
    18. Watch the video to learn how to capture your passwords, or simply log into your
        accounts and Password Manager will automatically capture your credentials. It will then
        automatically play them back the next time you log into the account.

Install Password Manager in Pay Guard
    To Install Password Manager in Pay Guard:
    1.   Once you’ve activated your Trend Micro Password Manager account as given above,
         you may also install Password Manager in Pay Guard.
    2.   Double-click the Pay Guard icon on your Desktop. The Pay Guard window appears, with
         a popup window suggesting Add the Password Manager extension to Pay Guard to
         access your passwords. Browser will restart)




         Figure 367. Pay Guard > Install Password Manager
    3.   Click Add to add the Password Manager extension. A window opens for you to install
         the extension.




                                                                                      189
Trend Micro™ Security 2021 for Windows - Product Guide                                     v1.0




           Figure 368. Install Extension
      4.   Click Install Extension. In our example, since Chrome is the default browser, you’re
           taken to the Chrome store to install the extension.




           Figure 369. Add Password Manager
      5.   Click Add to Chrome. A popup appears, asking Add “Trend Micro Password Manager”?




           Figure 370. Add Extension
      6.   Click the Add extension button. The Password Manager extension installs and reboots
           your Pay Guard browser, showing Installation Complete.




190
Trend Micro™ Security 2021 for Windows – Product Guide                                v1.0




         Figure 371. Installation Complete
    7.   You’re now ready to use Password Manager in your full default browser or in Pay
         Guard.

Using Password Manager
   To Use Password Manager:
    1.   Using your default browser or Pay Guard, simply sign in to any website and Password
         Manager will save your password.
    2.   For example, go to www.yahoo.com, enter your login ID and password, and sign in.




         Figure 372. Save Now
    3.   Password Manager captures your login ID and password. Click Save Now to save it to
         Password Manager.
    4.   In the future, simply go to the same website login page and Password Manager will
         prompt you to click Sign In to sign into your account.




                                                                                      191
Trend Micro™ Security 2021 for Windows - Product Guide                                     v1.0




           Figure 373. Sign In
      5.   You may also go directly to Password Manager by clicking the Password Manager icon in
           your browser. This opens your accounts list. Simply click the account listing to take you
           to the account webpage, where you can click the above Sign In button to sign in.




           Figure 374. Yahoo Captured
      6.   Log off Password Manager by clicking the Lock icon in the lower right-hand corner of
           the Password Manager popup. That’s it! You now know how to capture and use
           passwords in Password Manager.
      7.   For full instructions on using Trend Micro Password Manager, the Trend Micro™
           Password Manager Product Guide is available for download from the Trend Micro
           Support site at Trend Micro Password Manager Support, then click on the Windows,
           Mac, Android, or iOS tabs for the platform(s) you’re interested in.




192
Trend Micro™ Security 2021 for Windows – Product Guide                                   v1.0




Data: Vault
    Vault is a password-protected folder that can protect your sensitive files. Using a password,
    files inside the Vault are kept invisible until you enter the password. If your computer is
    stolen, Vault can also seal itself shut by remote control, so that even using the password you
    cannot open the Vault—that is, until the computer is returned to its rightful owner, who
    then must report that the computer has been found.
    To set up Vault:




         Figure 375. Data > Vault > Configure
    1.   In the Trend Micro Security Console, click the Data icon, then Configure in the Vault
         panel. The Introduction to Vault appears.




         Figure 376. Data > Introduction to Vault
    2.   Click OK to close the Introduction. The Select a Password screen appears.




                                                                                         193
Trend Micro™ Security 2021 for Windows - Product Guide                                       v1.0




           Figure 377. Select a Password
      3.   Enter a password and confirm it, then provide a hint and your email address and click
           Create. A setup dialog appears, telling you that you have successfully set up the Vault
           and to double-click its desktop icon to start using it.




           Figure 378. Vault Set Up
      4.   Click OK to close the dialog. The Vault window appears, with the slider turned to On,
           and instructions on reporting a loss and regaining access to the Vault.




           Figure 379. Vault
      5.   The Vault desktop icon also appears on your desktop.




           Figure 380. Vault Desktop Icon
      6.   You can now use the Vault to protect your sensitive files, to seal the vault if your
           computer is stolen or misplaced, and to regain access to the vault if you’ve turned it off.




194
Trend Micro™ Security 2021 for Windows – Product Guide                                    v1.0




    7.   To open the Vault, double-click the desktop icon. The password window appears.




         Figure 381. Vault > Password Protection
    8.   Enter your password and click OK. This opens the Vault.




         Figure 382. Trend Micro Vault
    9.   Drag files and folders you wish to protect into the Vault, then close it.




         Figure 383. Lock Vault Menu Item
    10. Right-click the Vault and select Lock Vault to lock it. A dialog appears, warning you that
        locking the vault does not automatically block access to files currently open. Make sure
        you close all files that need protection before you lock the Vault.




         Figure 384. Trend Micro Vault Warning
    11. Click OK to close the dialog.
    12. In the Trend Micro Console Vault window, note the link
        http://account.trendmicro.com/report_stolen/ for reporting a loss.




                                                                                          195
Trend Micro™ Security 2021 for Windows - Product Guide                                   v1.0




          Figure 385. Reporting a Loss
      13. You should bookmark this link on another computer or write it down for future
          reference. Clicking it takes you to the Trend Micro Vault Report Stolen webpage, where
          you can report the loss.




          Figure 386. Report Stolen Service
      14. In the Report Stolen webpage, enter your Trend Micro Vault email address and
          password and click Report to seal the vault. Once you do, your Vault-protected folders
          and files cannot be opened.
      15. Once you recover the computer, open the Trend Micro Security console, click Data >
          Trend Micro Vault, re-enter your password, then click the link Unseal the Trend Micro
          Vault in the Regaining Access paragraph.




          Figure 387. Regaining Access




196
Trend Micro™ Security 2021 for Windows – Product Guide                               v1.0




    16. This takes you to the Trend Micro Vault Report Report Found webpage, where you can
        unseal the Vault.




        Figure 388. Report Found
    17. Enter the Trend Micro Vault email address and Password and click Report. This unseals
        the Vault and you’re notified by Trend Micro Security.
    18. For your safety, you should now change your Trend Micro Security password.




                                                                                     197
Trend Micro™ Security 2021 for Windows - Product Guide                                   v1.0




Chapter 7: Trend Micro Security: Explore More
Features, Get Help, Identity, and Tools

      All Trend Micro Security editions provide Explore More Features, Help, and Identity menus
      in the Console.

Explore More Features
      To Explore More Features:




           Figure 389. Explore More Features Icon
      1.   Click the Lightbulb – Explore More Features icon in the Console. A questionnaire
           appears.




           Figure 390. Questionnaire
      2.   Click the respective Yes/No icons and choose the browser drop-down menu to tailor the
           wizard’s replies.
           Go to Explore More Features – Questionnaire and Wizard for more details.




198
Trend Micro™ Security 2021 for Windows – Product Guide                                v1.0




Help > Product Support
    To get Help (?) > Product Support:




         Figure 391. ? (Help)




         Figure 392. Get Help
    3.   Click ? (Help) in the Console, then choose Product Support in the drop-down menu. The
         Product Support page appears.




         Figure 393. Trend Micro Maximum Security Support (image subject to change)




                                                                                      199
Trend Micro™ Security 2021 for Windows - Product Guide                                      v1.0




      4.   Here you can get access to training videos, this product guide, and a wide range of
           support topics to help you get the most out of your security software. Use the drop-
           down menus for Support Topics and Related Product Support to obtain relevant
           information, or click the Discussion Forums link for the latest discussion and support.

Help > Premium Services
      To access Premium Services:




           Figure 394. ? (Help) > Premium Services
      1.   Choose Premium Services in the ? (Help) menu. The Premium Services for Home Users
           webpage appears.




           Figure 395. Premium Service (image subject to change)
      2.   Here you can obtain answers to frequently asked questions about Premium Service and
           to purchase a plan to enable a Trend Micro technician to make a “virtual house call” any
           time, day or night, to help you with any problems you may have with your computer.
      3.   Select the region you inhabit for the correct plan and pricing.




200
Trend Micro™ Security 2021 for Windows – Product Guide                                v1.0




Help > Ransomware Help
    To get help with ransomware:




         Figure 396. Ransomware Help
    1.   Choose Ransomware Help in the ? (Help) menu. The Ransomware Help webpage
         appears.




         Figure 397. Ransomware Help Webpage (Image subject to change)
    2.   Here you can get information on ransomware, including advice on what to do if you’re
         under a ransomware attack. See the Ransomware Hotline entry for information on
         getting live help from a Trend Micro Support Specialist.




                                                                                      201
Trend Micro™ Security 2021 for Windows - Product Guide                                v1.0




Help > Feedback
      To Provide Feedback:
      1.   Open the Trend Micro Security Console and click the Help (?) Menu. A drop-down
           menu appears.




           Figure 398. Feedback
      2.   Choose Feedback in the drop-down menu. The Trend Micro Home Users Community
           Forum page appears for Desktop Protection > PC Security.




           Figure 399. Trend Micro Home Users Community Forum
      3.   Click New Post. The Posting page appears.




202
Trend Micro™ Security 2021 for Windows – Product Guide                                  v1.0




         Figure 400. Posting Page
    4.   Select the button to ask a Question, report a Problem, share an Idea, or just give some
         Praise; then enter a Subject, provide a Description, use the drop-downs to choose a
         Category and Topic, then click Post. If you don’t have a Forum account you can create
         one to continue.
    5.   After your post, return to the Forum to see your post and any responses from users or
         developers.

ID > Account
    To check your Account:




         Figure 401. Account
    1.   Click the ID (Identity) menu, then choose the Account menu item in the Console. The
         Trend Micro Account webpage appears.




                                                                                        203
Trend Micro™ Security 2021 for Windows - Product Guide                                      v1.0




           Figure 402. Trend Micro Account Webpage
      2.   In the Trend Micro Account page you can sign in to your account, using your Email
           Address, My Account Password, and Captcha Verification Code if you’ve already
           purchased Trend Micro products or services, manage all of your subscriptions in one
           place, stay up-to-date and protected by getting the latest protection for your devices or
           those of friends and family, and update your account.

ID > Subscription Information
      To check your subscription:




           Figure 403. ID > Subscription Information
      1.   Select ID (Identity) > Subscription Information menu item in the Console. The
           Subscription Information screen appears.




204
Trend Micro™ Security 2021 for Windows – Product Guide                                    v1.0




         Figure 404. Subscription Information
    2.   In the Subscription information screen, you can view the days of protection remaining
         in your subscription, renew it, view the edition of Trend Micro Security installed on your
         computer, change your serial number, view your Expiration Date, your Computer Name,
         the email address the software is registered to, your location, and whether you’ve
         chosen to receive the latest news and offers from Trend Micro. Click Edit subscription
         information to edit it.

ID > About the Software
    To check your software and get updates manually:




         Figure 405. About the Software
    1.   Select the ID > About the Software menu item in the Console. The About the Software
         screen appears and automatically queries the Trend Micro servers to provide any
         available updates of your software.




                                                                                          205
Trend Micro™ Security 2021 for Windows - Product Guide                                      v1.0




           Figure 406. About Your Software
      2.   In the About Your Software screen you can view the version of your software and even
           the version of the components by clicking Component Versions.




           Figure 407. Component Versions
      3.   Click the Serial Number link to change it. A screen appears for you to Enter the Serial
           Number.




206
Trend Micro™ Security 2021 for Windows – Product Guide                                   v1.0




         Figure 408. Enter the Serial Number
    4.   Click Next to update your software with the new serial number. Your new serial number
         and its subscription is applied to your software.

The Trend Micro Tools
    The Trend Micro Tools are a set of utilities you can use to perform various functions, from
    managing your subscription to troubleshooting.
    To use the Trend Micro Tools:
    1.   Click Windows Menu > All Apps and navigate down to T in the menu; then click the
         Trend Micro menu items for Trend Micro Security, Trend Micro Password Manager
         (Maximum and Premium Security) and Trend Micro Troubleshooting Tool to open
         them.




         Figure 409. Trend Micro Utility Menus
    2.   Many functions work just as they do from the Trend Micro Security Console. Below are
         brief descriptions of key additional tools.




                                                                                         207
Trend Micro™ Security 2021 for Windows - Product Guide                                 v1.0




      Trend Micro Security:
      Manage Subscription
      1.   Click Manage Subscription and the Trend Micro Account page appears, where you can
           log into your account to manage your subscription(s).




           Figure 410. Manage Subscription > Trend Micro Account


      Online Help
      1.   Click Online Help and the Support page appears, where you can obtain help about your
           software




           Figure 411. Support


      ReadMe
      1.   Click the ReadMe menu item and choose the document reader you wish to use. The
           ReadMe document appears.




208
Trend Micro™ Security 2021 for Windows – Product Guide                                     v1.0




         Figure 412. ReadMe
    2.   Click the various items in ReadMe to show the contents.


    Trend Micro Diagnostic Toolkit
    1.   Click Trend Micro Diagnostic Toolkit to open it. The Diagnostic Toolkit opens.




         Figure 413. Trend Micro Diagnostic Toolkit
    2.   You’ll use the Diagnostic Toolkit to help diagnose any problems you may encounter
         when using Trend Micro Security. These tools include the debugging, uninstall,
         exception list, and details functions. A Trend Micro Support Specialist will generally work
         with you to conduct your diagnosis.




                                                                                           209
Trend Micro™ Security 2021 for Windows - Product Guide                                 v1.0




      Trend Micro [Edition] Security:
      1.   Select Trend Micro [Edition] Security to launch the Console.


      Trend Micro Pay Guard
      1.   Click Trend Micro Pay Guard and the Pay Guard browser launches, to help you bank and
           shop online securely.




           Figure 414. Trend Micro Pay Guard


      Trend Micro Password Manager:
      Password Manager Diagnostic Tool
      1.   Select Password Manager Diagnostic Tool to open it.




           Figure 415. Password Manager Diagnostic Toolkit
      2.   As with Trend Micro Security, the Password Manager Diagnostic Toolkit can help you
           diagnose any problems you may have with Password Manager and is usually used in
           conjunction with a Trend Micro Support Specialist.


      Trend Micro Password Manager
      1.   Select Trend Micro Password Manager to open the Login webpage for the web console
           in your default browser.




210
Trend Micro™ Security 2021 for Windows – Product Guide                               v1.0




         Figure 416. Password Manager Web Login Page


    Uninstall Trend Micro Password Manager
    1.   Select Uninstall Trend Micro Password Manager to uninstall the program.


    Trend Micro Troubleshooting Tool:
    1.   Click Trend Micro Troubleshooting Tool to open it.




         Figure 417. Trend Micro Troubleshooting Tool
    2.   You use the Trend Micro Troubleshooting Tool during a troubleshooting session with a
         Trend Micro Support Specialist. The specialist will provide you with a Support Case
         Token, which will link the specialist’s session directly to your computer.




                                                                                     211
Trend Micro™ Security 2021 for Windows - Product Guide                                   v1.0




About Trend Micro

      Trend Micro Incorporated, a global leader in cyber security solutions, helps to make the
      world safe for exchanging digital information. Our innovative solutions for consumers,
      businesses, and governments provide layered security for data centers, cloud environments,
      networks, and endpoints. All our products work together to seamlessly share threat
      intelligence and provide a connected threat defense with centralized visibility and control,
      enabling better, faster protection. With more than 6,000 employees in over 50 countries and
      the world’s most advanced global threat intelligence, Trend Micro enables users to enjoy
      their digital lives safely. For more information, visit www.trendmicro.com.




212
Trend Micro™ Security 2021 for Windows – Product Guide   v1.0




                                                         213
